 



Exhibit 10.1
 
Collateral Agreement
among
U.S. BANCORP,
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent, Custodial Agent,
Securities Intermediary and Securities Registrar
and
USB CAPITAL IX,
acting through Wilmington Trust Company,
as Property Trustee
Dated as of March 17, 2006
 

 



--------------------------------------------------------------------------------



 



Table of Contents
Page
ARTICLE I
Definitions

             
Section 1.01
  Definitions     1  

ARTICLE II
Pledge

             
Section 2.01
  Pledge     7  
Section 2.02
  Control     7  
Section 2.03
  Termination     7  

ARTICLE III
Control

             
Section 3.01
  Establishment of Collateral Account     7  
Section 3.02
  Treatment as Financial Assets     8  
Section 3.03
  Sole Control by Collateral Agent     8  
Section 3.04
  Securities Intermediary’s Location     8  
Section 3.05
  No Other Claims     9  
Section 3.06
  Investment and Release     9  
Section 3.07
  No Other Agreements     9  
Section 3.08
  Powers Coupled with an Interest     9  
Section 3.09
  Waiver of Lien; Waiver of Set-off     9  

ARTICLE IV
Custody

             
Section 4.01
  Appointment     9  
Section 4.02
  Custody     10  
Section 4.03
  Termination of Custody Account     10  
Section 4.04
  Waiver of Lien; Waiver of Set-off     10  

ARTICLE V
Distributions on Collateral and Custody Notes

             
Section 5.01
  Interest on Notes     10  
Section 5.02
  Payments Following Termination Event     10  
Section 5.03
  Payments Prior to or on Stock Purchase Date     11  
Section 5.04
  Payments to Property Trustee     11  
Section 5.05
  Assets Not Properly Released     12  

Collateral Agreement
-i-

 



--------------------------------------------------------------------------------



 



ARTICLE VI
Initial Deposit; Exchange of Normal ITS and Qualifying Treasury Securities for
Stripped ITS and Capital ITS; Reinvestment of Proceeds of Pledged Treasury
Securities

             
Section 6.01
  Initial Deposit of Notes     12  
Section 6.02
  Exchange of Normal ITS and Qualifying Treasury Securities for Stripped ITS and
Capital ITS     12  
Section 6.03
  Exchange of Stripped ITS and Capital ITS for Normal ITS and Qualifying
Treasury Securities     13  
Section 6.04
  Termination Event     14  
Section 6.05
  Reinvestment of Proceeds of Pledged Treasury Securities     15  
Section 6.06
  Application of Proceeds in Settlement of Stock Purchase Contracts     16  

ARTICLE VII
Voting Rights –– Notes

             
Section 7.01
  Voting Rights     16  

ARTICLE VIII
Rights and Remedies

             
Section 8.01
  Rights and Remedies of the Collateral Agent     17  
Section 8.02
  Remarketing; Contingent Exchange Elections by Holder of Normal ITS     18  
Section 8.03
  Contingent Disposition Election by Holder of Capital ITS     19  

ARTICLE IX
Representations and Warranties; Covenants

             
Section 9.01
  Representations and Warranties     20  
Section 9.02
  Covenants     20  

ARTICLE X
The Collateral Agent, The Custodial Agent, The Securities Intermediary and The
Securities Registrar

             
Section 10.01
  Appointment, Powers and Immunities     21  
Section 10.02
  Instructions of the Company     22  
Section 10.03
  Reliance by Collateral Agent, Custodial Agent, Securities Intermediary and
Securities Registrar     22  
Section 10.04
  Certain Rights     23  
Section 10.05
  Merger, Conversion, Consolidation or Succession to Business     24  
Section 10.06
  Rights in Other Capacities     24  

Collateral Agreement
-ii-

 



--------------------------------------------------------------------------------



 



             
Section 10.07
  Non-reliance on Collateral Agent, the Securities Intermediary, the Custodial
Agent and Securities Registrar     25  
Section 10.08
  Compensation and Indemnity     25  
Section 10.09
  Failure to Act     26  
Section 10.10
  Resignation of Collateral Agent, the Securities Intermediary, the Custodial
Agent and Securities Registrar     26  
Section 10.11
  Right to Appoint Agent or Advisor     28  
Section 10.12
  Survival     28  
Section 10.13
  Exculpation     28  
Section 10.14
  Statements and Confirmations     28  
Section 10.15
  Tax Allocations     28  

ARTICLE XI
Amendment

             
Section 11.01
  Amendment     29  
Section 11.02
  Execution of Amendments     29  

ARTICLE XII
Miscellaneous

             
Section 12.01
  No Waiver     29  
Section 12.02
  Governing Law; Submission to Jurisdiction; Waiver of Trial by Jury     30  
Section 12.03
  Notices     30  
Section 12.04
  Successors and Assigns     30  
Section 12.05
  Severability     30  
Section 12.06
  Expenses, Etc.     31  
Section 12.07
  Security Interest Absolute     31  
Section 12.08
  Notice of Termination Event     32  
Section 12.09
  Incorporation by Reference     32  
Section 12.10
  No Recourse     32  

EXHIBITS
Exhibit A – Form of Normal ITS Certificate
Exhibit B – Form of Stripped ITS Certificate
Exhibit C – Form of Capital ITS Certificate
SCHEDULES
Schedule I – Reference Dealers
Schedule II – Contact Persons for Confirmation
Collateral Agreement
-iii-

 



--------------------------------------------------------------------------------



 



          Collateral Agreement, dated as of March 17, 2006, among U.S. Bancorp,
a Delaware corporation (the “Company”), U.S. Bank National Association, a
national banking association organized under the laws of the United States
(“USBNA”), as collateral agent (in such capacity, the “Collateral Agent”), as
Custodial Agent (in such capacity, the “Custodial Agent”), as securities
intermediary (as defined in Section 8-102(a)(14) of the UCC) with respect to the
Collateral Account (in such capacity, the “Securities Intermediary”), and as
securities registrar with respect to the Trust Preferred Securities (in such
capacity, the “Securities Registrar”), and USB Capital IX, a Delaware statutory
trust (the “Trust”), acting through Wilmington Trust Company, not in its
individual capacity but solely as Property Trustee on behalf of the Trust (in
such capacity, the “Property Trustee”).
Recitals
          The Company and the Trust (acting through the Property Trustee) are
parties to the Stock Purchase Contract Agreement, dated as of the date hereof
(as modified and supplemented and in effect from time to time, the “Stock
Purchase Contract Agreement”), pursuant to which the Company has agreed to issue
stock purchase contracts, having a liquidation amount of $100,000 per contract
(each, a “Stock Purchase Contract”) to the Trust.
          Each Stock Purchase Contract requires the Company to issue and sell,
and the Property Trustee (on behalf of the Trust) to purchase, on the Stock
Purchase Date (as defined in the Stock Purchase Contract Agreement), for an
amount equal to $100,000 (the “Purchase Price”), one share of the Company’s
Series A Non Cumulative Perpetual Preferred Stock, $100,000 liquidation
preference per share (the “Preferred Stock”).
          Pursuant to the Trust Agreement, the Stock Purchase Contract Agreement
and the Stock Purchase Contracts, the Trust acting through the Property Trustee
is required to execute and deliver this Agreement, to grant the pledge provided
herein of the Collateral to secure the Obligations (as defined herein) and to
appoint the Custodial Agent to establish and maintain the Custody Account (as
defined herein).
          Now, therefore, this Collateral Agreement witnesseth: For and in
consideration of the agreements and obligations set forth herein and for other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Company, the Collateral Agent, the Custodial Agent, the
Securities Intermediary, the Securities Registrar and the Trust mutually agree
as follows:
ARTICLE I
Definitions
     Section 1.01 Definitions.
          For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:
     (a) The terms defined in this Article have the meanings assigned to them in
this Article and include the plural as well as the singular, and nouns and
pronouns of the masculine gender include the feminine and neuter genders.
Collateral Agreement

 



--------------------------------------------------------------------------------



 



     (b) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision and references to any Article, Section or other
subdivision are references to an Article, Section or other subdivision of this
Agreement.
     (c) The following terms that are defined in the UCC shall have the meanings
set forth therein: “certificated security,” “control,” “financial asset,”
“financing statement,” “entitlement order,” “securities account,” “security
entitlement” and “funds-transfer system”.
     (d) Capitalized terms used herein and not defined herein have the meanings
assigned to them in the Trust Agreement.
     (e) The following terms have the meanings given to them in this
Section 1.01(e):
          “Address for Notices” has the meaning specified in Section 12.03.
          “Agreement” means this Collateral Agreement, as the same may be
amended, modified or supplemented from time to time.
          “Cash” means any coin or currency of the United States as at the time
shall be legal tender for payment of public and private debts.
          “Collateral” means the collective reference to:
     (1) the Collateral Account and all investment property and other financial
assets from time to time credited to the Collateral Account and all security
entitlements with respect thereto, including, without limitation, (A) the Notes,
other than any Notes that are Transferred to (x) the Custodial Agent in
accordance with Section 6.02 upon the Exchange of Normal ITS and Qualifying
Treasury Securities for Stripped ITS and Capital ITS pursuant to
Sections 5.13(a)(i), (b) and (c) of the Trust Agreement from time to time or
(y) the Remarketing Agent or the Custody Account in accordance with
Section 8.02(b) upon a Successful Remarketing and (B) any Qualifying Treasury
Securities and security entitlements thereto delivered from time to time upon
the exchange of Normal ITS and Qualifying Treasury Securities for Stripped ITS
and Capital ITS pursuant to Sections 5.13(a)(i), (b) and (c) of the Trust
Agreement and in accordance with Section 6.02;
     (2) all Qualifying Treasury Securities and security entitlements thereto
purchased by the Collateral Agent with the Proceeds of Qualifying Treasury
Securities pursuant to Section 6.05;
     (3) the U.S. Bank Deposit pursuant to Section 6.06;
     (4) all Proceeds of any of the foregoing (whether such Proceeds arise
before or after the commencement of any proceeding under any applicable
bankruptcy, insolvency or other similar law, by or against the Trust, as pledgor
or with respect to the pledgor); and
     (5) all powers and rights now owned or hereafter acquired under or with
respect to the Collateral.
Collateral Agreement

-2-



--------------------------------------------------------------------------------



 



          “Collateral Account” means the securities account of USBNA, as
Collateral Agent, maintained by the Securities Intermediary and designated “U.S.
Bank National Association,” as Collateral Agent of U.S. Bancorp, as pledgee of
USB Capital IX, acting through Wilmington Trust Company, as Property Trustee.”
          “Collateral Agent” means the Person named as the “Collateral Agent” in
the first paragraph of this Agreement until a successor Collateral Agent shall
have become such pursuant to the applicable provisions of this Agreement, and
thereafter “Collateral Agent” shall mean such Person or any subsequent successor
who is appointed pursuant to this Agreement.
          “Company” means the Person named as the “Company” in the first
paragraph of this Agreement until a successor shall have become such pursuant to
the applicable provisions of the Stock Purchase Contract Agreement, and
thereafter “Company” shall mean such successor.
          “Custodial Agent” means the Person named as the “Custodial Agent” in
the first paragraph of this Agreement until a successor Custodial Agent shall
have become such pursuant to the applicable provisions of this Agreement, and
thereafter “Custodial Agent” shall mean such Person or any subsequent successor
who is appointed pursuant to this Agreement.
          “Custody Account” means the securities account of USBNA, as Custodial
Agent, designated “U.S. Bank National Association,” as Custodial Agent for USB
Capital IX.”
          “Custody Notes” has the meaning specified in Section 4.01.
          “Exchange” means an exchange of Normal ITS and Qualifying Treasury
Securities for Stripped ITS and Capital ITS pursuant to Section 5.13(b) of the
Trust Agreement and Section 6.02 or an exchange of Stripped ITS and Capital ITS
for Normal ITS and Qualifying Treasury Securities pursuant to Section 5.13(d) of
the Trust Agreement and Section 6.03.
          “Final Dealer” has the meaning specified in Section 6.05(a).
          “Indemnities” has the meaning specified in Section 10.08(b).
          “Loss” (and collectively, “Losses”) has the meaning specified in
Section 10.08(b).
          “Market Disruption Event” means (i) a general moratorium on commercial
banking activities in New York declared by the relevant authorities or (ii) any
material disruption of the U.S. government securities market or U.S. federal
funds-transfer systems, written notification of which shall have been given to
the Collateral Agent by any of the Administrative Trustees.
          “Notes” means the Remarketable Junior Subordinated Notes due 2042 of
the Company issued pursuant to the Indenture.
          “Notice of Contingent Disposition Election” means a Notice of
Contingent Disposition Election substantially in the form set forth on the
reverse side of the form of Capital ITS Certificate, a copy of which is attached
hereto as Exhibit C.
Collateral Agreement

-3-



--------------------------------------------------------------------------------



 



          “Notice of Contingent Exchange Election” means a Notice of Contingent
Exchange Election substantially in the form set forth on the reverse side of the
form of Normal ITS Certificate, a copy of which is attached hereto as Exhibit A.
          “Obligations” means all obligations and liabilities of the Trust and
the Property Trustee on behalf of the Trust under each Stock Purchase Contract,
the Stock Purchase Contract Agreement and this Agreement or any other document
made, delivered or given in connection herewith or therewith, in each case
whether on account of principal, interest (including, without limitation,
interest accruing before and after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Property Trustee or the Trust, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Company or the Collateral Agent or the Securities Intermediary
that are required to be paid by the Trust pursuant to the terms of any of the
foregoing agreements).
          “Permitted Investments” means any one of the following, in each case
maturing on the Business Day following the date of acquisition:
     (1) any evidence of indebtedness with an original maturity of 365 days or
less issued, or directly and fully guaranteed or insured, by the United States
of America or any agency or instrumentality thereof (provided that the full
faith and credit of the United States of America is pledged in support of the
timely payment thereof or such indebtedness constitutes a general obligation of
it);
     (2) deposits, certificates of deposit or acceptances with an original
maturity of 365 days or less of any institution which is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $500 million at the time of deposit (and which may include the
Collateral Agent);
     (3) investments with an original maturity of 365 days or less of any Person
that are fully and unconditionally guaranteed by a bank referred to in clause
(2);
     (4) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any agency thereof and backed as to timely
payment by the full faith and credit of the United States of America;
     (5) investments in commercial paper, other than commercial paper issued by
the Company or its Affiliates, of any corporation incorporated under the laws of
the United States of America or any State thereof, which commercial paper has a
rating at the time of purchase at least equal to “A-1” by Standard & Poor’s
Ratings Services (“S&P”) or at least equal to “P-1” by Moody’s Investors
Service, Inc. (“Moody’s”); and
     (6) investments in money market funds (including, but not limited to, money
market funds managed by the Collateral Agent or an Affiliate of the Collateral
Agent) registered under the Investment Company Act of 1940, as amended, rated in
the highest applicable rating category by S&P or Moody’s.
          “Pledge” means the lien and security interest created by this
Agreement.
Collateral Agreement

-4-



--------------------------------------------------------------------------------



 



          “Pledged Notes” means each Note deposited with the Collateral Agent
pursuant to Section 6.01 or delivered to the Collateral Agent pursuant to
Section 6.03, until such time as it is released from the Pledge and delivered to
the Custodial Agent pursuant to Section 6.02 or to the Remarketing Agent or the
Custody Account pursuant to Section 8.02(b).
          “Pledged Treasury Securities” means Qualifying Treasury Securities
from time to time credited to the Collateral Account pursuant to Section 6.02
and not then released from the Pledge pursuant to Section 6.03, together with
all Qualifying Treasury Securities purchased from time to time by the Collateral
Agent with the Proceeds of maturing Pledged Treasury Securities pursuant to
Section 6.05.
          “Preferred Stock” has the meaning specified in the Recitals of this
Agreement.
          “Proceeds” has the meaning ascribed thereto in Section 9-102(a)(64) of
the UCC and includes, without limitation, all interest, dividends, Cash,
instruments, securities, financial assets and other property received,
receivable or otherwise distributed upon the sale (including, without
limitation, the Remarketing), exchange, collection or disposition of any
financial assets from time to time held in the Collateral Account.
          “Property Trustee” means the Person named as the “Property Trustee” in
the first paragraph of this Agreement until a successor Property Trustee shall
have become such pursuant to the applicable provisions of the Trust Agreement,
and thereafter “Property Trustee” shall mean such Person or any subsequent
successor who is appointed pursuant to the Trust Agreement.
          “Purchase Price” has the meaning specified in the Recitals of this
Agreement.
          “Recombination Notice and Request” means a Recombination Notice and
Request substantially in the form set forth on the reverse side of the forms of
Stripped ITS Certificate and Capital ITS Certificate, copies of which are
attached hereto as Exhibits B and C respectively.
          “Reference Dealer” means each of the U.S. government securities
dealers listed on Schedule I hereto (including any successor thereto) and any
other U.S. government securities dealers designated by the Collateral Agent (it
being understood that the Collateral Agent may, but shall not be obligated, to
designate any one or more such other U.S. government securities dealers);
provided that if at any time fewer than three of the entities named on
Schedule I are active U.S. government securities dealers and approved
counterparties of USBNA, any of the Administrative Trustees may designate an
additional U.S. government securities dealer as a Reference Dealer.
          “Remarketing” has the meaning specified in the Indenture.
          “Roll Date” means, with respect to any Additional Distribution Date,
the latest date prior to such Additional Distribution Date that is a maturity
date of Qualifying Treasury Securities held in the Collateral Account.
          “Securities Intermediary” means the Person named as the “Securities
Intermediary” in the first paragraph of this Agreement until a successor
Securities Intermediary shall have become such pursuant to the applicable
provisions of this Agreement, and thereafter “Securities Intermediary” shall
mean such Person or any subsequent successor who is appointed pursuant to this
Agreement.
Collateral Agreement

-5-



--------------------------------------------------------------------------------



 



          “Securities Registrar” means the Person named as the “Securities
Registrar” in the first paragraph of this Agreement until a successor Securities
Registrar shall have been appointed by the Company pursuant to the applicable
provisions of the Trust Agreement, and thereafter “Securities Registrar” shall
mean such Person or any subsequent successor who is appointed pursuant to the
Trust Agreement by the Company.
          “Stock Purchase Contract” has the meaning specified in the Recitals of
this Agreement.
          “Stock Purchase Contract Agreement” has the meaning specified in the
Recitals of this Agreement.
          “Stripping Notice and Request” means a Stripping Notice and Request
substantially in the form set forth on the reverse side of the form of Normal
ITS Certificate, a copy of which is attached hereto as Exhibit A.
          “Successful” has the meaning specified in the Indenture.
          “Termination Event” has the meaning specified in the Stock Purchase
Contract Agreement.
          “Trade Date” means, with respect to each Roll Date, the Business Day
immediately preceding such Roll Date.
          “Trades” means the Treasury/Reserve Automated Debt Entry System
maintained by the Federal Reserve Bank of New York pursuant to the Trades
Regulations.
          “Trades Regulations” means the regulations of the United States
Department of the Treasury, published at 31 C.F.R. Part 357, as amended from
time to time. Unless otherwise defined herein, all terms defined in the Trades
Regulations are used herein as therein defined.
          “Transfer” means (i) in the case of certificated securities in
registered form, delivery as provided in Section 8-301(a) of the UCC, endorsed
to the transferee or in blank by an effective endorsement, (ii) in the case of
Qualifying Treasury Securities, registration of the transferee as the owner of
such Qualifying Treasury Securities on Trades and (iii) in the case of security
entitlements, including, without limitation, security entitlements with respect
to Qualifying Treasury Securities, a securities intermediary indicating by book
entry that such security entitlement has been credited to the transferee’s
securities account.
          “Trust” has the meaning specified in the first paragraph of this
Agreement.
          “Trust Agreement” means the Amended and Restated Trust Agreement,
dated as of the date hereof, among the Company, as Depositor, the Property
Trustee, the Delaware Trustee and the Administrative Trustees (each as named
therein), and the several Holders (as defined therein).
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York from time to time.
          “U.S. Bank Deposit” has the meaning specified in the Stock Purchase
Contract Agreement.
Collateral Agreement

-6-



--------------------------------------------------------------------------------



 



          “USBNA” has the meaning specified in the first paragraph of this
Agreement.
          “Value” means, with respect to any item of Collateral on any date, as
to (1) Cash, the face amount thereof, (2) Notes, the aggregate principal amount
thereof and (3) Qualifying Treasury Securities, the aggregate principal amount
thereof.
ARTICLE II
Pledge
     Section 2.01 Pledge.
          The Trust (acting through the Property Trustee) hereby pledges and
grants to the Collateral Agent, as agent of and for the benefit of the Company,
a continuing first priority security interest in and to, and a lien upon and
right of set-off against, all of such Person’s right, title and interest in and
to the Collateral to secure the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the
Obligations. The Collateral Agent shall have all of the rights, remedies and
recourses with respect to the Collateral afforded a secured party by the UCC, in
addition to, and not in limitation of, the other rights, remedies and recourses
afforded to the Collateral Agent by this Agreement.
     Section 2.02 Control.
          The Collateral Agent shall have control of the Collateral Account
pursuant to the provisions of Article III.
     Section 2.03 Termination.
          This Agreement and the Pledge created hereby shall terminate upon the
satisfaction of the Obligations. Upon receipt by the Collateral Agent from the
Company of notice of such termination, the Collateral Agent shall, except as
otherwise provided herein, Transfer and instruct the Securities Intermediary to
Transfer the Collateral to or upon the order of the Property Trustee, free and
clear of the Pledge created hereby.
ARTICLE III
Control
     Section 3.01 Establishment of Collateral Account.
          The Securities Intermediary hereby confirms that:
     (a) the Securities Intermediary has established the Collateral Account;
     (b) the Collateral Account is a securities account;
     (c) subject to the terms of this Agreement, the Securities Intermediary
shall identify in its records the Collateral Agent as the entitlement holder
entitled to exercise the rights that comprise any financial asset credited to
the Collateral Account;
Collateral Agreement

-7-



--------------------------------------------------------------------------------



 



     (d) all property delivered to the Securities Intermediary pursuant to this
Agreement or the Stock Purchase Contract Agreement, including any Permitted
Investments purchased by the Securities Intermediary from the Proceeds of any
Collateral, will be credited promptly to the Collateral Account; and
     (e) all securities or other property underlying any financial assets
credited to the Collateral Account shall be (i) registered in the name of the
Property Trustee and indorsed to the Securities Intermediary or in blank,
(ii) registered in the name of the Securities Intermediary or the Collateral
Agent or (iii) credited to another securities account maintained in the name of
the Securities Intermediary. In no case will any financial asset credited to the
Collateral Account be registered in the name of the Property Trustee or
specially indorsed to the Property Trustee unless such financial asset has been
further indorsed to the Securities Intermediary or in blank.
     Section 3.02 Treatment as Financial Assets.
          Each item of property (whether investment property, financial asset,
security, instrument or Cash) credited to the Collateral Account shall be
treated as a financial asset.
     Section 3.03 Sole Control by Collateral Agent.
          Except as provided in Section 8.01, at all times prior to the
termination of the Pledge, the Collateral Agent shall have sole control of the
Collateral Account, and the Securities Intermediary shall take instructions and
directions with respect to the Collateral Account solely from the Collateral
Agent. If at any time the Securities Intermediary shall receive an entitlement
order issued by the Collateral Agent and relating to the Collateral Account, the
Securities Intermediary shall comply with such entitlement order without further
consent by the Property Trustee or any other Person. Except as otherwise
permitted under this Agreement, until termination of the Pledge, the Securities
Intermediary will not comply with any entitlement orders issued by the Property
Trustee.
          The Trust hereby irrevocably constitutes and appoints the Collateral
Agent and the Company, with full power of substitution, as the Trust’s
attorney-in-fact to take on behalf of, and in the name, place and stead of the
Trust and the Holders, any action necessary or desirable to perfect and to keep
perfected the security interest in the Collateral referred to in Section 2.01.
The grant of such power-of-attorney shall not be deemed to require of the
Collateral Agent any specific duties or obligations not otherwise expressly
assumed by the Collateral Agent hereunder. Notwithstanding the foregoing, in no
event shall the Collateral Agent or Securities Intermediary be responsible for
the preparation or filing of any financing or continuation statements in the
appropriate jurisdictions or responsible for maintenance or perfection of any
security interest hereunder.
     Section 3.04 Securities Intermediary’s Location.
          The Collateral Account, and the rights and obligations of the
Securities Intermediary, the Collateral Agent and the Property Trustee with
respect thereto, shall be governed by the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Securities Intermediary’s jurisdiction.
Collateral Agreement

-8-



--------------------------------------------------------------------------------



 



     Section 3.05 No Other Claims.
          Except for the claims and interest of the Collateral Agent and of the
Trust in the Collateral Account, the Securities Intermediary (without having
conducted any investigation) does not know of any claim to, or interest in, the
Collateral Account or in any financial asset credited thereto. If any Person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Collateral Account or in any financial asset carried therein, the Securities
Intermediary will promptly notify the Collateral Agent and the Property Trustee.
     Section 3.06 Investment and Release.
          All Proceeds of financial assets from time to time deposited in the
Collateral Account shall be invested and reinvested as provided in this
Agreement. At no time prior to termination of the Pledge with respect to any
particular property shall such property be released from the Collateral Account
except in accordance with this Agreement or upon written instructions of the
Collateral Agent.
     Section 3.07 No Other Agreements.
          The Securities Intermediary has not entered into, and prior to the
termination of the Pledge will not enter into, any agreement with any other
Person relating to the Collateral Account or any financial assets credited
thereto, including, without limitation, any agreement to comply with entitlement
orders of any Person other than the Collateral Agent.
     Section 3.08 Powers Coupled with an Interest.
          The rights and powers granted in this Article III to the Collateral
Agent have been granted in order to perfect its security interests in the
Collateral Account, are powers coupled with an interest and will be affected
neither by the bankruptcy of the Property Trustee or the Trust nor by the lapse
of time. The obligations of the Securities Intermediary under this Article III
shall continue in effect until the termination of the Pledge with respect to any
and all Collateral.
     Section 3.09 Waiver of Lien; Waiver of Set-off.
          The Securities Intermediary waives any security interest, lien or
right to make deductions or set-offs that it may now have or hereafter acquire
in or with respect to the Collateral Account, any financial asset credited
thereto or any security entitlement in respect thereof. Neither the financial
assets credited to the Collateral Account nor the security entitlements in
respect thereof will be subject to deduction, set-off, banker’s lien or any
other right in favor of any person other than the Company.
ARTICLE IV
Custody
     Section 4.01 Appointment.
          The Trust hereby appoints the Custodial Agent as Custodial Agent of
the Trust to hold all of the Notes that are property of the Trust, other than
the Pledged Notes (collectively, the “Custody
Collateral Agreement

-9-



--------------------------------------------------------------------------------



 



Notes”), for the benefit of the Trust and for the purposes set forth herein, and
the Custodial Agent hereby accepts such appointment under the terms and
conditions set forth herein.
     Section 4.02 Custody.
          The Custodial Agent will hold the Custody Notes in the Custody
Account. For the avoidance of doubt, the Custodial Agent shall segregate on its
books and records the assets of the Trust from assets held by the Custodial
Agent for other customers (including the Collateral) or for the Custodial Agent
itself. The Custodial Agent shall only have the obligations expressly set forth
herein and shall have no responsibility for monitoring compliance with the Trust
Agreement, the Stock Purchase Agreement or any other agreement in connection
therewith. The Custodial Agent shall accept the Transfer of Notes from the
Collateral Agent from time to time pursuant to Section 6.02, deliver Notes to
the Collateral Agent from time to time pursuant to Section 6.03 and deliver
Notes to the Remarketing Agent on the Remarketing Settlement Date pursuant to
Section 8.03.
     Section 4.03 Termination of Custody Account.
          Upon receipt by the Custodial Agent from the Company of notice of
termination of this Agreement pursuant to Section 2.03, the Custodial Agent
shall deliver the Custody Notes to the Property Trustee.
     Section 4.04 Waiver of Lien; Waiver of Set-off.
          The Custodial Agent waives any security interest, lien or right to
make deductions or set-offs that it may now have or hereafter acquire in or with
respect to the Custodial Agent, any financial asset credited thereto or any
security entitlement in respect thereof. Neither the financial assets credited
to the Custody Account nor the security entitlements in respect thereof will be
subject to deduction, set-off, banker’s lien or any other right in favor of any
Person other than the Trust.
ARTICLE V
Distributions on Collateral and Custody Notes
     Section 5.01 Interest on Notes.
     (a) The Collateral Agent shall transfer all interest received from time to
time by the Collateral Agent on account of the Pledged Notes to the Paying
Agent.
     (b) The Custodial Agent shall transfer all interest received from time to
time by the Custodial Agent on account of the Custody Notes to the Paying Agent.
     Section 5.02 Payments Following Termination Event.
          Following a Termination Event, written notice of which the Collateral
Agent or the Custodial Agent, as the case may be, shall have received from the
Company, the Property Trustee or any of the Administrative Trustees,
Collateral Agreement

-10-



--------------------------------------------------------------------------------



 



     (a) the Collateral Agent shall cause the Securities Intermediary to
Transfer (i) the Pledged Notes, (ii) the Pledged Treasury Securities and
(iii) any Permitted Investments, including in each case any and all payments of
principal or interest it receives in respect thereof, to the Property Trustee or
its designee, free and clear of the Pledge created hereby; and
     (b) the Custodial Agent shall Transfer the Custody Notes and any and all
payments of principal or interest it receives in respect thereof to the Property
Trustee or its designee.
     Section 5.03 Payments Prior to or on Stock Purchase Date.
     (a) Except as provided in Section 5.03(c) and Section 6.05, if the
Collateral Agent or the Custodial Agent, as the case may be, shall not have
received from the Company, the Property Trustee or any of the Administrative
Trustees notice of any Termination Event, all payments of principal received by
the Collateral Agent or the Securities Intermediary in respect of (i) the
Pledged Notes and (ii) the Pledged Treasury Securities shall be held until the
Stock Purchase Date and an amount thereof equal to the Purchase Price under the
Stock Purchase Contracts shall be transferred to the Company on the Stock
Purchase Date as provided in Section 2.2 of the Stock Purchase Contract
Agreement in satisfaction of the Trust’s obligation to pay such Purchase Price.
Any balance remaining in the Collateral Account shall be released from the
Pledge and Transferred to the Paying Agent, free and clear of the Pledge created
thereby. The Company shall instruct the Collateral Agent in writing as to the
Permitted Investments in which any payments received under this Section 5.03(a)
(which, for purpose of confirmation, includes the excess Proceeds received under
Section 6.05(b)) shall be invested; provided that if the Company fails to
deliver such instructions by 10:30 A.M. (New York City time) on the day such
payments are received by the Collateral Agent, the Collateral Agent shall invest
such payments in the Permitted Investments as described in clause (6) of the
definition of Permitted Investments. The Collateral Agent shall have no
liability in respect of losses incurred as a result of the failure of the
Company to provide timely written investment direction. The Collateral Agent may
conclusively rely on any written direction and shall bear no liability for any
loss or other damage based on acting or omitting to act under this Section 5.03
(which, for purpose of confirmation, includes acting or omitting to act under
Section 6.05(b) in respect of excess Proceeds referred to therein) pursuant to
any direction of the Company or any investment in Permitted Investments as
described in clause (6) of the definition of Permitted Investments as provided
herein and neither the Collateral Agent nor the Securities Intermediary shall in
any way be liable for the selection of Permitted Investments or by reason of any
insufficiency in the Collateral Account resulting from any loss on any Permitted
Investment included therein.
     (b) All payments of principal received by the Custodial Agent in respect of
the Custody Notes shall be transferred to the Paying Agent.
     (c) All payments of principal received by the Collateral Agent or the
Securities Intermediary in respect of (1) the Pledged Notes and (2) the Pledged
Treasury Securities or security entitlements thereto, that, in each case, have
been released from the Pledge pursuant hereto (other than Pledged Notes that
upon such release shall have become Custody Notes in accordance with
Section 6.03) shall be transferred to or in accordance with the written
instructions of the Paying Agent.
     Section 5.04 Payments to Property Trustee.
          The Securities Intermediary and the Custodial Agent shall use
commercially reasonable efforts to deliver payments to the Paying Agent or the
Property Trustee as provided hereunder to the
Collateral Agreement

-11-



--------------------------------------------------------------------------------



 



following account established by the Paying Agent or the Property Trustee, for
credit to U.S. Bank National Association, ABA#091000022, A/C#180121167365, for
further credit to 793126000, Ref: USB Capital IX, Attn: Beverly A. Freeney, not
later than 12:00 P.M. (New York City time) on the Business Day it receives such
payment; provided that if such payment is required to be made on a day that is
not a Business Day or after 11:00 A.M. (New York City time) on a Business Day,
then it shall use commercially reasonable efforts to deliver such payment to the
Paying Agent or the Property Trustee no later than 10:30 A.M. (New York City
time) on the next succeeding Business Day.
     Section 5.05 Assets Not Properly Released.
          If the Paying Agent or the Property Trustee shall receive any
principal payments on account of financial assets credited to the Collateral
Account and not released therefrom in accordance with this Agreement, the Paying
Agent or the Property Trustee shall hold the same as trustee of an express trust
for the benefit of the Company and, upon receipt of an Officers’ Certificate of
the Company so directing, promptly deliver the same to the Securities
Intermediary for credit to the Collateral Account or to the Company for
application to the Obligations, and the Paying Agent or the Property Trustee
shall acquire no right, title or interest in any such payments of principal
amounts so received. Neither the Paying Agent nor the Property Trustee shall
have any liability under this Section 5.05 unless and until it has been notified
in writing that such payment was delivered to it erroneously and nor shall it
have any liability for any action taken, suffered or omitted to be taken prior
to its receipt of such notice.
ARTICLE VI
Initial Deposit; Exchange of Normal ITS and Qualifying Treasury Securities for
Stripped ITS and Capital ITS; Reinvestment of Proceeds of Pledged Treasury
Securities
     Section 6.01 Initial Deposit of Notes.
     (a) Prior to or concurrently with the execution and delivery of this
Agreement, the Property Trustee shall Transfer to the Securities Intermediary,
for credit to the Collateral Account, Notes having an aggregate principal amount
of $1,251,000,000.
     (b) The Collateral Agent shall, at any time or from time to time, at the
written request of the Company, cause any or all securities or other property
underlying any financial assets credited to the Collateral Account to be
registered in the name of the Securities Intermediary, the Collateral Agent or
their respective nominees; provided that unless any Event of Default (as defined
in the Trust Agreement) shall have occurred and be continuing, and in respect of
which the Collateral Agent shall have received written notice from the Property
Trustee or the Administrative Trustees, the Collateral Agent agrees not to cause
any Notes to be so re-registered.
     Section 6.02 Exchange of Normal ITS and Qualifying Treasury Securities for
Stripped ITS and Capital ITS.
     (a) On each occasion on which a Holder of Normal ITS exercises its rights
pursuant to Sections 5.13(a)(i), (b) and (c) of the Trust Agreement to exchange
Normal ITS and Qualifying Treasury Securities for Stripped ITS and Capital ITS
by, during any Exchange Period:
Collateral Agreement

-12-



--------------------------------------------------------------------------------



 



     (i) depositing with the Collateral Agent the treasury security that is the
Qualifying Treasury Security on the date of deposit, in the principal amount of
$1,000 for each Normal ITS being Exchanged;
     (ii) Transferring the Normal ITS being Exchanged to the Securities
Registrar; and
     (iii) delivering a duly executed and completed Stripping Notice and Request
to the Securities Registrar and Collateral Agent (x) stating that the Holder has
deposited the appropriate Qualifying Treasury Securities with the Collateral
Agent for deposit in the Collateral Account, (y) stating that the Holder is
Transferring the related Normal ITS to the Securities Registrar in connection
with an Exchange of such Normal ITS and Qualifying Treasury Securities for a
Like Amount of Stripped ITS and Capital ITS, and (z) requesting the delivery to
the Holder of such Stripped ITS and Capital ITS,
the Collateral Agent shall, upon the deposit and Transfer pursuant to clauses
(i) and (ii) and receipt of the notice and request referred to in clause (iii),
(w) be deemed to accept the Qualifying Treasury Securities deposited pursuant to
clause (i) as Collateral subject to the Pledge, (x) release Pledged Notes of a
Like Amount from the Pledge, (y) Transfer such Pledged Notes to the Custodial
Account free and clear of the Company’s security interest therein, and
(z) confirm to the Property Trustee in writing that such release and Transfer
has occurred. The Custodial Agent shall continue to hold such Notes as Custody
Notes pursuant to Article IV.
     (b) The Securities Registrar, pursuant to the procedures provided for in
Section 5.11 of the Trust Agreement dealing with increasing and decreasing the
number of Trust Preferred Securities evidenced by Book-Entry Trust Preferred
Securities Certificates, shall cancel the number of Normal ITS Transferred
pursuant to Section 6.02(a) and deliver a Like Amount of Stripped ITS and
Capital ITS to the Holder, all by making appropriate notations on the Book-Entry
Trust Preferred Securities Certificates of the appropriate Class.
     (c) The substitution of Qualifying Treasury Securities, or security
entitlements thereto, for financial assets held in the Collateral Account
pursuant to this Section 6.02, shall not constitute a novation of the security
interest created hereby.
     Section 6.03 Exchange of Stripped ITS and Capital ITS for Normal ITS and
Qualifying Treasury Securities.
     (a) On each occasion on which a Holder of Stripped ITS and Capital ITS
exercises its rights pursuant to Sections 5.13(d) of the Trust Agreement to
exchange Stripped ITS and Capital ITS for Normal ITS and Qualifying Treasury
Securities by, during any Exchange Period, Transferring the Stripped ITS and the
Capital ITS being Exchanged to the Securities Registrar and delivering a duly
executed and completed Recombination Notice and Request to the Securities
Registrar and Collateral Agent (x) stating that the Holder is Transferring the
related Stripped ITS and Capital ITS to the Securities Registrar in connection
with the Exchange of such Stripped ITS and Capital ITS for a Like Amount of each
of Normal ITS and Pledged Treasury Securities, (y) requesting the Collateral
Agent to release from the Pledge and deliver to the Holder Pledged Treasury
Securities in a principal amount equal to the Liquidation Amount of each of the
Stripped ITS and Capital ITS being exchanged, and (z) requesting the Securities
Registrar to deliver to the Holder Normal ITS of a Like Amount.
Collateral Agreement

-13-



--------------------------------------------------------------------------------



 



     (b) Upon the Transfer pursuant to Section 6.03(a) and receipt of the notice
and request referred to in Section 6.03(a):
     (i) the Custodial Agent will Transfer a Like Amount of Notes from the
Custody Account to the Collateral Account in substitution for such Pledged
Treasury Securities;
     (ii) the Collateral Agent will be deemed to accept the Notes Transferred by
the Custodial Agent pursuant to clause (i) as Collateral subject to the Pledge;
     (iii) the Collateral Agent will release Pledged Treasury Securities of a
Like Amount from the Pledge and deliver such Qualifying Treasury Securities to
the Holder free and clear of the Company’s security interest therein, and
confirm in writing to the Property Trustee that such release and Transfer has
occurred; and
     (iv) the Securities Registrar, pursuant to the procedures provided for in
Section 5.11 of the Trust Agreement dealing with increasing and decreasing the
number of Trust Preferred Securities evidenced by Book-Entry Trust Preferred
Securities Certificates, shall cancel the number of Stripped ITS and Capital ITS
delivered pursuant to Section 6.03(a) and deliver a Like Amount of Normal ITS to
the Holder, all by making appropriate notations on the Book-Entry Trust
Preferred Securities Certificates of the appropriate Class.
     (c) The substitution of Notes for financial assets held in the Collateral
Account pursuant to this Section 6.03, shall not constitute a novation of the
security interest created hereby.
     Section 6.04 Termination Event.
     (a) Upon receipt by the Collateral Agent of written notice from the
Company, the Property Trustee or any of the Administrative Trustees of the Trust
that a Termination Event has occurred, the Collateral Agent shall release all
Collateral from the Pledge and shall promptly instruct the Securities
Intermediary to Transfer:

  (i)   any Pledged Notes;     (ii)   the Proceeds of the U.S. Bank Deposit; and
    (iii)   any Pledged Treasury Securities,

          to the Property Trustee, free and clear of the Pledge created hereby.
     (b) If such Termination Event shall result from the Company’s becoming a
debtor under the Bankruptcy Code, and if the Collateral Agent shall for any
reason fail promptly to effectuate the release and Transfer of all Pledged
Notes, Pledged Treasury Securities, Permitted Investments, the U.S. Bank Deposit
and Proceeds of any of the foregoing, as the case may be, as provided by this
Section 6.04, the Property Trustee or any of the Administrative Trustees shall:
     (i) use its best efforts to obtain an opinion of a nationally recognized
law firm to the effect that, notwithstanding the Company being the debtor in
such a bankruptcy case, the Collateral Agent will not be prohibited from
releasing or Transferring the Collateral as provided in this Section 6.04 and
shall deliver or cause to be delivered such opinion to the Collateral Agent
Collateral Agreement

-14-



--------------------------------------------------------------------------------



 



within ten calendar days after the occurrence of such Termination Event, and if
(A) the Property Trustee or any of the Administrative Trustees shall be unable
to obtain such opinion within ten calendar days after the occurrence of such
Termination Event or (B) the Collateral Agent shall continue, after delivery of
such opinion, to refuse to effectuate the release and Transfer of all Pledged
Notes, Pledged Treasury Securities, Permitted Investments, the U.S. Bank Deposit
and Proceeds of any of the foregoing, as the case may be, as provided in this
Section 6.04, then the Property Trustee shall within fifteen calendar days after
the occurrence of such Termination Event commence an action or proceeding in the
court having jurisdiction of the Company’s case under the Bankruptcy Code
seeking an order requiring the Collateral Agent to effectuate the release and
Transfer of all Pledged Notes, Pledged Treasury Securities, Permitted
Investments, the U.S. Bank Deposit and Proceeds of any of the foregoing, or as
the case may be, as provided by this Section 6.04; or
     (ii) commence an action or proceeding like that described in
Section 6.04(b)(i) hereof within ten days after the occurrence of such
Termination Event.
     Section 6.05 Reinvestment of Proceeds of Pledged Treasury Securities.
     (a) At or about 11:00 A.M., New York City time, on each Trade Date, the
Collateral Agent shall select at least three Reference Dealers (including at
least three Reference Dealers named on Schedule I hereto or named by any of the
Administrative Trustees as replacements therefor who are approved counterparties
of USBNA) and request each of them to provide a commitment (which may be oral if
promptly confirmed in writing by facsimile or e-mail), satisfactory in form to
the Collateral Agent, to the effect that if selected as the Final Dealer, such
Reference Dealer shall sell to the Collateral Agent, for delivery against
payment on the immediately succeeding Roll Date, an aggregate principal amount
of the U.S. treasury security that is the Qualifying Treasury Security on such
Roll Date equal to the aggregate principal amount of Qualifying Treasury
Securities held in the Collateral Account on such Trade Date. If the Collateral
Agent shall have received at least two firm offers, it shall select the lowest
offer and the Reference Dealer providing the lowest offer shall be the “Final
Dealer”; provided that if two or more Reference Dealers have provided identical
lowest offers, the Collateral Agent shall select any of these Reference Dealers
as the Final Dealer in its absolute discretion. The Final Dealer shall be
obligated to sell to the Collateral Agent, for Cash on the Roll Date, the
aggregate principal amount of the U.S. treasury security specified in such
offer. If the Collateral Agent determines that (i) a Market Disruption Event has
occurred or (ii) fewer than two Reference Dealers have provided firm offers in a
timely manner meeting the foregoing requirements, the steps contemplated above
shall be taken on each succeeding Business Day on which the Collateral Agent
determines that no Market Disruption Event has occurred until at least two
Reference Dealers have provided such offers, except that the Collateral Agent
shall request offers from the Reference Dealers for same day settlement. The
Collateral Agent shall use reasonable care in administering the foregoing
procedures and shall have no liability in connection therewith to the Trust, the
Property Trustee, the Company or any other Person in the absence of gross
negligence or willful misconduct. All determinations regarding whether a Market
Disruption Event has occurred shall be made by the Collateral Agent in its sole
discretion.
     (b) On each Roll Date (or, if no Final Dealer shall have been selected on
the Trade Date, on the date that the Final Dealer is selected), the Collateral
Agent shall instruct the Securities Intermediary to apply the Proceeds of the
U.S. treasury securities held in the Collateral Account to the purchase price of
the Qualifying Treasury Securities, which shall be deposited in the Collateral
Account, and to apply the
Collateral Agreement

-15-



--------------------------------------------------------------------------------



 



excess of such Proceeds over the purchase price of the Qualifying Treasury
Securities to purchase Permitted Investments for deposit in the Collateral
Account.
     (c) On each Additional Distribution Date, if the Qualifying Treasury
Securities shall have been purchased and deposited in the Collateral Account,
the Collateral Agent shall liquidate the Permitted Investments in the Collateral
Account and direct the Securities Intermediary to pay the Proceeds to the
Payment Account.
     Section 6.06 Application of Proceeds in Settlement of Stock Purchase
Contracts.
     (a) The Trust (acting through the Property Trustee) agrees to pay the
purchase price under the Stock Purchase Contracts on the Stock Purchase Date
from the Proceeds of the Qualifying Treasury Securities held in the Collateral
Account and the U.S. Bank Deposit (or in the circumstances set forth in the
Stock Purchase Contract Agreement, by assignment thereof). Without receiving any
further instruction from the Property Trustee, the Collateral Agent shall, in
settlement of such Stock Purchase Contracts on the Stock Purchase Date,
(i) instruct the Securities Intermediary to remit Proceeds of the Qualifying
Treasury Securities to the Company and (ii) instruct U.S. Bank National
Association to pay the Proceeds of the U.S. Bank Deposit to the Company in an
amount equal to the excess of the Purchase Price over the amount of the Proceeds
of the Qualifying Treasury Securities.
     (b) In the event of a Failed Remarketing, the Collateral Agent, for the
benefit of the Company, will, at the written instruction of the Company, deliver
or dispose of the Pledged Notes in accordance with the Company’s written
instructions to satisfy in full, from any such disposition or retention, the
obligations of the Trust to pay the purchase price for the shares of Preferred
Stock to be issued under the Stock Purchase Contracts to the extent not paid
from the Proceeds of the Qualifying Treasury Securities held in the Collateral
Account.
     (c) Thereafter, the Collateral Agent shall promptly remit the Proceeds of
the Qualifying Treasury Securities held in the Collateral Account in excess of
the aggregate purchase price for the shares of Preferred Stock to be issued
under such Stock Purchase Contracts to the Property Trustee.
ARTICLE VII
Voting Rights –– Notes
     Section 7.01 Voting Rights.
          The Property Trustee on behalf of the Trust may, subject to the Trust
Agreement, exercise, or refrain from exercising, any and all voting and other
consensual rights pertaining to the Notes or any part thereof for any purpose
not inconsistent with the terms of this Agreement and in accordance with the
terms of the Stock Purchase Contract Agreement; provided, however, that the
Property Trustee shall not exercise or shall not refrain from exercising such
right with respect to any Notes, if, in the reasonable judgment of the Property
Trustee, such action would impair or otherwise have a material adverse effect on
the value of all or any of the Notes; and provided, further, that the Property
Trustee shall give the Company, the Collateral Agent and the Custodial Agent, at
least five Business Days’ prior written notice of the manner in which it intends
to exercise, or its reasons for refraining from exercising, any such right. Upon
receipt of any notices and other communications in respect of any Notes,
including notice of any meeting at which holders of the Notes are entitled to
vote or solicitation of consents, waivers or proxies of holders of the Notes,
the Collateral Agent and the Custodial Agent shall use

-16-



--------------------------------------------------------------------------------



 



Collateral Agreement
reasonable efforts to send promptly to the Property Trustee such notice or
communication, and as soon as reasonably practicable after receipt of a written
request therefor from the Property Trustee, execute and deliver to the Property
Trustee such proxies and other instruments in respect of such Notes (in form and
substance satisfactory to the Collateral Agent or the Custodial Agent, as the
case may be) as are prepared by the Company and delivered to the Property
Trustee with respect to the Notes.
ARTICLE VIII
Rights and Remedies
     Section 8.01 Rights and Remedies of the Collateral Agent.
     (a) In addition to the rights and remedies specified in Section 6.04 or
otherwise available at law or in equity, after an event of default (as specified
in Section 8.01(b)) hereunder, the Collateral Agent shall have all of the rights
and remedies with respect to the Collateral of a secured party under the UCC
(whether or not the UCC is in effect in the jurisdiction where the rights and
remedies are asserted) and the Trades Regulations and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted. Without
limiting the generality of the foregoing, such remedies may include, to the
extent permitted by applicable law, (1) retention of the Pledged Notes or the
Pledged Treasury Securities in full satisfaction of the Trust’s or the Property
Trustee’s obligations under the Stock Purchase Contracts and the Stock Purchase
Contract Agreement or (2) sale of the Pledged Notes or the Pledged Treasury
Securities in one or more public or private sales as permitted by applicable
law.
     (b) Without limiting any rights or powers otherwise granted by this
Agreement to the Collateral Agent, in the event the Company is unable to make
payments from amounts transferred or transferable to the Company on account of
the principal payments of any Pledged Treasury Securities as provided in
Article V, in satisfaction of the Obligations of the Trust under the Stock
Purchase Contracts, the inability to make such payments shall constitute an
event of default hereunder and the Collateral Agent shall have and may exercise,
with reference to such Pledged Treasury Securities any and all of the rights and
remedies available to a secured party under the UCC and the Trades Regulations
after default by a debtor, and as otherwise granted herein or under any other
law.
     (c) Without limiting any rights or powers otherwise granted by this
Agreement to the Collateral Agent, the Collateral Agent is hereby irrevocably
authorized to receive and collect all payments of (i) the principal amount of,
and any interest on, the Pledged Notes and (ii) the principal amount of, and any
interest on, the Pledged Treasury Securities, subject, in each case, to the
provisions of Article V, and as otherwise granted herein.
     (d) The Property Trustee agrees that, from time to time, upon the written
request of the Company or the Collateral Agent (acting upon the request of the
Company), the Property Trustee shall execute and deliver such further documents
and do such other acts and things as the Company or the Collateral Agent (acting
upon the request of the Company) may reasonably request in order to maintain the
Pledge, and the perfection and priority thereof, and to confirm the rights of
the Collateral Agent hereunder; provided that, in no event shall the Property
Trustee be responsible for the preparation (other than execution upon the
request of the Company) or filing of any financing or continuation statements.
In the absence of bad faith, the Property Trustee shall have no liability to the
Company or the Collateral
Collateral Agreement

-17-



--------------------------------------------------------------------------------



 



Agent (acting upon the request of the Company) for executing any documents or
taking any such acts requested by the Company or the Collateral Agent (acting
upon the request of the Company) hereunder.
     Section 8.02 Remarketing; Contingent Exchange Elections by Holder of Normal
ITS.
     (a) In the event a Holder of Normal ITS exercises its rights pursuant to
Sections 5.14(a)(i), (b) and (e) of the Trust Agreement to contingently exchange
Normal ITS and Qualifying Treasury Securities for Stripped ITS and Capital ITS
in connection with any Remarketing by,
     (i) during the period that commences with the Collateral Agent’s and the
Securities Registrar’s opening of normal business hours on the tenth Business
Day immediately preceding a Remarketing Date and ending at 3:00 P.M., New York
City time, on the second Business Day immediately preceding such Remarketing
Date, Transferring the Normal ITS that are the subject of such Contingent
Exchange Election to the Securities Registrar, accompanied by a duly executed
and completed Notice of Contingent Exchange Election; and
     (ii) not later than 3:00 P.M., New York City time, on the second Business
Day immediately preceding the Remarketing Date, depositing with the Collateral
Agent the treasury security that is the Qualifying Treasury Security on the date
of deposit, in the amount of $1,000 for each Normal ITS that is subject to the
Contingent Exchange Election,
the Collateral Agent shall, upon the Transfer and receipt of the duly executed
and completed Notice of Contingent Exchange Election pursuant to clause (i) and
the deposit referred to in clause (ii), notify the Remarketing Agent not later
than 11:00 A.M., New York City time, on the Business Day immediately preceding
each Remarketing Date of the aggregate principal amount of Pledged Notes with
respect to which elections have been validly made pursuant to this
Section 8.02(a).
     (b) Upon the receipt of notice from the Remarketing Agent that the
Remarketing has been Successful, on the Remarketing Settlement Date,
     (i) the Collateral Agent shall (A) instruct the Securities Intermediary to
release from the Pledge and deliver to the Remarketing Agent the Pledged Notes
for which no election has been validly made pursuant to Section 8.02(a), free
and clear of the Company’s security interest therein, against delivery by the
Remarketing Agent of Qualifying Treasury Securities purchased with the net
Proceeds of the sale of such Pledged Notes in the Remarketing for deposit in the
Collateral Account, (B) instruct the Securities Intermediary to release from the
Pledge and (C) Transfer to the Custody Account the Pledged Notes for which an
election has been validly made pursuant to Section 8.02(a), free and clear of
the Company’s security interest therein, upon delivery by the Collateral Agent
to the Securities Intermediary for deposit into the Collateral Account the
Qualifying Treasury Securities to be deposited in connection with such
elections, and confirm to the Property Trustee in writing that such instructions
have been delivered;
     (ii) the Securities Intermediary will (A) release the Pledged Notes from
the Pledge, Transfer such Pledged Notes, free and clear of the Pledge, (x) to
the Remarketing Agent in the case of Pledged Notes for which no election has
been validly made pursuant to Section 8.02(a) and (y) to the Custody Account in
the case of Pledged Notes for which an election has been validly made pursuant
to Section 8.02(a), (B) deposit in the Collateral Account as Pledged Treasury
Securities the Qualifying Treasury Securities deposited with the Collateral
Agent
Collateral Agreement

-18-



--------------------------------------------------------------------------------



 



pursuant to Section 8.02(a) or delivered by the Remarketing Agent and
(C) confirm to the Property Trustee in writing that such release, Transfer and
deposit have occurred;
     (iii) the Custodial Agent shall hold such Notes delivered to it pursuant to
clause (ii)(y) of this Section 8.02(b) in the Custody Account; and
     (iv) the Securities Registrar shall cancel the number of Normal ITS
Transferred pursuant to Section 8.02(a) and deliver a Like Amount of Capital ITS
and Stripped ITS to the Holder in accordance with the procedures provided for in
Section 5.14 of the Trust Agreement.
     (c) Upon the receipt of notice from the Remarketing Agent that the
Remarketing has not been Successful:
     (i) as soon as reasonably practicable after the Remarketing, the Collateral
Agent will deliver back to such Holder the Qualifying Treasury Securities
delivered by such Holder to the Collateral Agent pursuant to Section 8.02(a);
and
     (ii) the Securities Registrar will disregard the delivery by such Holder of
Normal ITS pursuant to Section 8.02(a), with the consequence that such Holder
shall be deemed to continue to hold such Normal ITS.
     (d) The substitution of Qualifying Treasury Securities, or security
entitlements thereto, for financial assets held in the Collateral Account
pursuant to this Section 8.02, shall not constitute a novation of the security
interest created hereby.
     Section 8.03 Contingent Disposition Election by Holder of Capital ITS.
     (a) In the event a Holder of Capital ITS exercises its rights pursuant to
Sections 5.14(a)(ii), (b), (f) and (g) of the Trust Agreement to contingently
dispose of Capital ITS in connection with any Remarketing by, during the period
that commences with the Custodial Agent’s and Securities Registrar’s opening of
normal business hours on the tenth Business Day immediately preceding a
Remarketing Date and ending at 3:00 P.M., New York City time, on the second
Business Day immediately preceding such Remarketing Date, Transferring the
Capital ITS that are the subject of such Contingent Disposition Election to the
Securities Registrar and delivering a duly completed Notice of Contingent
Disposition Election to the Securities Registrar and Custodial Agent, the
Custodial Agent shall, upon such Transfer and receipt of such notice, notify the
Remarketing Agent not later than 11:00 A.M., New York City time, on the Business
Day immediately preceding each Remarketing Date of the aggregate principal
amount of Custody Notes with respect to which elections have been validly made
pursuant to this Section 8.03(a).
     (b) If the Custodial Agent is notified by the Remarketing Agent that the
related Remarketing is Successful:
     (i) the Securities Registrar shall cancel the number of Capital ITS
Transferred pursuant to Section 8.03(a) in accordance with the procedures
provided for in Section 5.11 of the Trustee Agreement;
     (ii) the Custodial Agent shall deliver Custody Notes in the aggregate
principal amount with respect to which elections have been validly made pursuant
to Section 8.03(a) to the Remarketing Agent on the Remarketing Settlement Date;
and
Collateral Agreement

-19-



--------------------------------------------------------------------------------



 



     (iii) on or promptly after the Remarketing Settlement Date, the Custodial
Agent will pay to the Property Trustee the net Proceeds of the Custody Notes
received from the Remarketing Agent.
     (c) If the Custodial Agent is notified by the Property Trustee or the
Remarketing Agent that the related Remarketing is not Successful, the Securities
Registrar will disregard the delivery by such Holder of Capital ITS pursuant to
Section 8.03(a), with the consequence that such Holder shall continue to hold
such Capital ITS.
     (d) None of the Collateral Agent, the Securities Intermediary, the
Custodial Agent, the Securities Registrar, the Property Trustee, the Company or
the Remarketing Agent shall be obligated in any case to provide funds to make
payment upon tender of Notes for Remarketing.
ARTICLE IX
Representations and Warranties; Covenants
     Section 9.01 Representations and Warranties.
     The Property Trustee on behalf of the Trust hereby represents and warrants
to the Collateral Agent that:
     (a) the Property Trustee on behalf of the Trust has the power to grant a
security interest in and lien on the Collateral; and
     (b) the Property Trustee on behalf of the Trust is the sole beneficial
owner of the Collateral and, in the case of Collateral delivered in physical
form, is the sole holder of such Collateral and is the sole beneficial owner of,
or has the right to Transfer, the Collateral it Transfers to the Collateral
Agent for credit to the Collateral Account, free and clear of any security
interest, lien, encumbrance, call, liability to pay money or other restriction
other than the security interest and lien granted under Article II hereof.
     Section 9.02 Covenants.
     The Property Trustee on behalf of the Trust hereby covenants to the
Collateral Agent that for so long as the Collateral remains subject to the
Pledge:
     (a) it will not create or purport to create or allow to subsist any
mortgage, charge, lien, pledge or any other security interest whatsoever over
the Collateral or any part of it other than pursuant to this Agreement; and
     (b) it will not sell or otherwise dispose (or attempt to dispose) of the
Collateral or any part of it except in accordance with the terms of this
Agreement.
ARTICLE X
The Collateral Agent, The Custodial Agent, The Securities Intermediary
and The Securities Registrar
     It is hereby agreed as follows:
Collateral Agreement

-20-



--------------------------------------------------------------------------------



 



     Section 10.01 Appointment, Powers and Immunities.
          The Collateral Agent and the Securities Intermediary shall act as
agents for the Company hereunder with such powers as are specifically vested in
the Collateral Agent or the Securities Intermediary, as the case may be, by the
terms of this Agreement and the Collateral Agent and the Securities Intermediary
owe no duties, fiduciary or otherwise, to any other Person except as provided by
applicable law. The Custodial Agent and the Securities Registrar shall act as
agents for the Property Trustee hereunder with such powers as are specifically
vested in the Custodial Agent or the Securities Registrar, as the case may be,
by the terms of this Agreement and, in the case of the Securities Registrar, the
Trust Agreement and the Custodial Agent and the Securities Registrar owe no
duties, fiduciary or otherwise, to any other Person except as provided by
applicable law. The Collateral Agent, the Custodial Agent, the Securities
Intermediary and the Securities Registrar shall:
     (a) have no duties or responsibilities except those expressly set forth in
this Agreement and no implied covenants or obligations shall be inferred from
this Agreement against the Collateral Agent, the Custodial Agent, the Securities
Intermediary and the Securities Registrar, nor shall the Collateral Agent, the
Custodial Agent, the Securities Intermediary and the Securities Registrar be
bound by the provisions of any agreement by any party hereto beyond the specific
terms hereof;
     (b) not be responsible for any recitals contained in this Agreement, or in
any certificate or other document referred to or provided for in, or received by
it under, this Agreement, the Trust Preferred Securities or the Stock Purchase
Contract Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement (other than as against the
Collateral Agent, the Custodial Agent or the Securities Registrar, as the case
may be), the Trust Preferred Securities, any Collateral or the Stock Purchase
Contract Agreement or any other document referred to or provided for herein or
therein or for any failure by the Company or any other Person (except the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar, as the case may be) to perform any of its obligations
thereunder or hereunder or for the validity, perfection, enforceability,
priority or, except as expressly required hereby, maintenance of any security
interest created hereunder;
     (c) not be required to initiate or conduct any litigation or collection
efforts or proceedings hereunder (except pursuant to directions furnished under
Section 10.02, subject to Section 10.08);
     (d) not be responsible for the exercise of any of the rights and remedies
(at the direction of the Property Trustee or the Holders of the ITS, or
otherwise) upon a default or event of default under the indenture;
     (e) not be responsible for any action taken, suffered or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct; and
     (f) not be required to advise any party as to selling or retaining, or
taking or refraining from taking any action with respect to, any securities or
other property deposited hereunder.
          Subject to the foregoing, during the term of this Agreement, the
Collateral Agent, the Securities Intermediary, the Custodial Agent and
Securities Registrar shall take all reasonable action in connection with the
safekeeping and preservation of the Collateral and the Custody Notes hereunder
as determined by industry standards.

-21-



--------------------------------------------------------------------------------



 



          No provision of this Agreement shall require the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder. In no event shall the Collateral
Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar be liable for any amount in excess of the Value of the Collateral and
the Custody Notes.
     Section 10.02 Instructions of the Company.
          The Company shall have the right, by one or more written instruments
executed and delivered to the Collateral Agent, to direct the time, method and
place of conducting any proceeding for the realization of any right or remedy
available to the Collateral Agent, or of exercising any power conferred on the
Collateral Agent, or to direct the taking or refraining from taking of any
action authorized by this Agreement; provided that (i) such direction shall not
conflict with the provisions of any law or of this Agreement or involve the
Collateral Agent in personal liability and (ii) the Collateral Agent shall be
indemnified as provided herein. Nothing contained in this Section 10.02 shall
impair the right of the Collateral Agent in its discretion to take any action or
omit to take any action which it deems proper and which is not inconsistent with
such direction. None of the Collateral Agent, the Custodial Agent or the
Securities Registrar has any obligation or responsibility for determining the
necessity of filing or to file or monitor the filing of UCC financing statements
or other UCC statements.
     Section 10.03 Reliance by Collateral Agent, Custodial Agent, Securities
Intermediary and Securities Registrar.
          Each of the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar shall be entitled to rely
conclusively upon any certification, order, judgment, opinion, notice or other
written or telephonic communication (including, without limitation, any thereof
by e-mail or similar electronic means, telecopy, telex or facsimile) believed by
it to be genuine and to have been signed or sent by or on behalf of the proper
Person or Persons (without being required to determine the correctness of any
fact stated therein). Each of the Collateral Agent, the Securities Intermediary,
the Custodial Agent and the Securities Registrar may consult with legal counsel
or other experts of its selection and the advice, opinions and statements of
such legal counsel and other experts and any Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon. As to
any matters not expressly provided for by this Agreement, the Collateral Agent,
the Securities Intermediary, the Custodial Agent and the Securities Registrar
shall in all cases be fully protected in acting, suffering, or in refraining
from acting, hereunder in accordance with instructions given by the Company or
the Property Trustee in accordance with this Agreement. In the event any
instructions are given (other than in writing at the time of the execution of
the Agreement), whether in writing, by telecopier or otherwise, the Collateral
Agent, the Securities Intermediary, the Custodial Agent and the Securities
Registrar are authorized to seek confirmation of such instructions by telephone
call-back to the person or persons designated on Schedule II hereto, and the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar may rely upon the confirmations of anyone purporting to be
the Person or Persons so designated. The persons and telephone numbers for
call-backs may be changed only in writing actually received and acknowledged by
the Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar.
          It is understood that the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar in any funds
transfer may rely solely upon any account numbers or
Collateral Agreement

-22-



--------------------------------------------------------------------------------



 



similar identifying numbers provided by the Company or the Property Trustee to
identify (i) the beneficiary, (ii) the beneficiary’s bank, or (iii) an
intermediary bank. The Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar may apply any of the deposited
funds for any payment order it executes using any such identifying number, even
where its use may result in a Person other than the beneficiary being paid, or
the transfer of funds to a bank other than the beneficiary’s bank, or an
intermediary bank, designated by the Company or the Property Trustee; provided
that payment is made and confirmed to the account as specified by the Company or
the Property Trustee, as the case may be.
     Section 10.04 Certain Rights.
     (a) Whenever in the administration of the provisions of this Agreement the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall deem it necessary or desirable that a matter be
proved or established prior to taking or suffering or omitting to take any
action hereunder, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of bad faith on the part of
the Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar, be deemed to be conclusively proved and established by a
certificate signed by one of the Company’s officers, and delivered to the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar and such certificate, in the absence of bad faith on the
part of the Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar, shall be full warrant to the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar for any
action taken, suffered or omitted by any of them under the provisions of this
Agreement in reliance thereon.
     (b) The Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, entitlement order,
approval or other paper or document.
     (c) None of the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar shall be responsible or liable for
any failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God, earthquakes,
fires, floods, terrorism, wars, civil or military disturbances, sabotage,
epidemics, riots, interruptions, loss or malfunctions of utilities, computer
(hardware or software) or communication services, accidents, labor disputes,
acts of civil or military authority and governmental action.
     (d) The Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar may request that the Company and the Property
Trustee each deliver an Officers’ Certificate setting forth the names of
individuals and/or titles of officers authorized at such time to take specified
actions pursuant to this Agreement, which Officers’ Certificate may be signed by
any person authorized to sign an Officers’ Certificate, including any person
specified as so authorized in any such certificate previously delivered and not
superseded.
     (e) The permissive right of the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar to take or
refrain from taking any actions enumerated in this Agreement shall not be
construed as a duty;
Collateral Agreement

-23-



--------------------------------------------------------------------------------



 



     (f) None of the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar shall be liable for any error of
judgment made in good faith, unless it shall have been grossly negligent in
ascertaining the pertinent facts.
     (g) The Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar shall have no liability whatsoever for the action
or inaction of any Clearing Agency or any book-entry system thereof. In no event
shall any Clearing Agency or any book-entry system thereof be deemed an agent or
subcustodian of the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar. Unless and until Definitive Trust Preferred
Securities Certificates have been issued to Owners pursuant to Section 5.15 of
the Trust Agreement, the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar shall be entitled to deal with the
Clearing Agency for all purposes of this Agreement (including the receipt or
transfer of any funds hereunder) as the Holder of the Trust Preferred
Securities, shall have no obligation to the Owners and the rights of the Owners
shall be exercised only through the Clearing Agency and shall be limited to
those established by law and agreement between such Owners and the Trust or the
Clearing Agency Participants. The provisions of Sections 5.6 and 5.11 of the
Trust Agreement are hereby made applicable to the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar,
mutatis mutandis, as if they were the Securities Registrar as referred to
therein.
     (h) The Securities Registrar shall also have all of the rights, privileges,
protections, immunities and benefits given to the Securities Registrar under the
Trust Agreement, including its right to be indemnified. In the event of any
conflict between any of the provisions of the Trust Agreement and this Agreement
with respect to any of such rights, privileges, protections, immunities and
benefits, the provisions of this Agreement shall govern and control and
supersede such other provisions.
     Section 10.05 Merger, Conversion, Consolidation or Succession to Business.
          Any Person into which the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar shall
be a party, or any Person succeeding to all or substantially all of the
corporate trust business of the Collateral Agent, the Securities Intermediary,
the Custodial Agent or the Securities Registrar shall be the successor of the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar hereunder without the execution or filing of any paper with
any party hereto or any further act on the part of any of the parties hereto
except where an instrument of transfer or assignment is required by law to
effect such succession, anything herein to the contrary notwithstanding.
     Section 10.06 Rights in Other Capacities.
          The Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar and their Affiliates may (without having to account
therefor to the Company) accept deposits from, lend money to, make their
investments in and generally engage in any kind of banking, trust or other
business with the Trust, any other Person interested herein and any Holder of
Trust Preferred Securities (and any of their respective subsidiaries or
Affiliates) as if it were not acting as the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar, as the case may
be, and the Collateral Agent, the Securities Intermediary, the Custodial Agent,
the Securities Registrar and their Affiliates may accept fees and other
consideration from the Trust, any other Person interested herein
Collateral Agreement

-24-



--------------------------------------------------------------------------------



 



and any Holder of Trust Preferred Securities without having to account for the
same to the Company; provided that each of the Securities Registrar, the
Securities Intermediary, the Custodial Agent and the Collateral Agent covenants
and agrees with the Company that it shall not accept, receive or permit there to
be created in favor of itself and shall take no affirmative action to permit
there to be created in favor of any other Person, any security interest, lien or
other encumbrance of any kind in or upon the Collateral other than the lien
created by the Pledge.
     Section 10.07 Non-reliance on Collateral Agent, the Securities
Intermediary, the Custodial Agent and Securities Registrar.
          None of the Securities Registrar, the Securities Intermediary, the
Custodial Agent or the Collateral Agent shall be required to keep itself
informed as to the performance or observance by the Trust or any Holder of Trust
Preferred Securities of this Agreement, the Stock Purchase Contract Agreement,
the Trust Preferred Securities or any other document referred to or provided for
herein or therein or in connection herewith or therewith or to inspect the
properties or books of the Trust or any Holder of Trust Preferred Securities.
None of the Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar shall have any duty or responsibility to provide the
Company or the Property Trustee with any credit or other information concerning
the affairs, financial condition or business of the Trust or the Company or any
Holder of Trust Preferred Securities (or any of their respective Affiliates)
that may come into the possession of the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar or any of their
respective Affiliates.
     Section 10.08 Compensation and Indemnity.
          The Company agrees to:
     (a) pay the Collateral Agent, the Securities Intermediary, the Custodial
Agent and the Securities Registrar from time to time such compensation as shall
be agreed in writing between the Company and the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar, as the
case may be, for all services rendered by them hereunder;
     (b) indemnify and hold harmless the Collateral Agent, the Securities
Intermediary, the Custodial Agent, the Securities Registrar and each of their
respective directors, officers, agents and employees (collectively, the
“Indemnitees”), from and against any and all claims, liabilities, losses,
damages, fines, penalties and expenses (including reasonable fees and expenses
of counsel) and taxes (other than those based upon, determined by or measured by
the income of the Collateral Agent, the Custodial Agent and the Securities
Registrar) (collectively, “Losses” and individually, a “Loss”) that may be
imposed on, incurred by, or asserted against, the Indemnitees or any of them for
or in respect of the Collateral Agent’s, the Securities Intermediary’s, the
Custodial Agent’s and the Securities Registrar’s (i) execution and delivery of
this Agreement and (ii) following any instructions or other directions upon
which either the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar is entitled to rely pursuant to the terms of
this Agreement; and
     (c) in addition to and not in limitation of clause (b) immediately above,
indemnify and hold the Indemnitees and each of them harmless from and against
any and all Losses that may be imposed on, incurred by or asserted against, the
Indemnitees or any of them in connection with or arising out of the Collateral
Agent’s, the Securities Intermediary’s, the Custodial Agent’s or the Securities
Registrar’s acceptance or performance of its powers and duties under this
Agreement, provided that any Indemnitee
Collateral Agreement

-25-



--------------------------------------------------------------------------------



 



with respect to the specific Loss against which indemnification is sought under
this clause (c) has not acted with gross negligence or engaged in willful
misconduct.
          The provisions of this Section 10.08 and Section 12.07 shall survive
the resignation or removal of the Collateral Agent, the Securities Intermediary,
the Custodial Agent or the Securities Registrar and the termination of this
Agreement.
     Section 10.09 Failure to Act.
          In the event of (i) uncertainty on the part of the Collateral Agent,
the Securities Intermediary, the Custodial Agent or the Securities Registrar as
to the application of any provision in this Agreement or any other agreement
relating to the transaction contemplated hereby or (ii) any ambiguity in the
provisions of this Agreement or any dispute between or conflicting claims by or
among the parties hereto or any other Person with respect to any funds or
property deposited hereunder, such Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar in the case of (i) or each of the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar in the case of (ii) shall be entitled, at its sole option
and after prompt written notice to the Company and the Trust, to refrain from
taking any action in respect of such uncertainty or ambiguous provision or to
refuse to comply with any and all claims, demands or instructions with respect
to such property or funds so long as such dispute or conflict shall continue,
and the Collateral Agent, the Securities Intermediary, the Custodial Agent and
the Securities Registrar shall not be or become liable in any way to any of the
parties hereto for its so refraining or refusal to comply with such conflicting
claims, demands or instructions. The Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar shall be entitled
to refuse to act until either:
     (a) such ambiguous provisions or conflicting or adverse claims or demands,
as the case may be, shall have been finally determined by a court of competent
jurisdiction or settled by agreement between the conflicting parties as
evidenced in a writing satisfactory to the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar; or
     (b) the Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar shall have received security or an indemnity
satisfactory to it sufficient to save it harmless from and against any and all
loss, liability or reasonable out-of-pocket expense which it may incur by reason
of its acting.
          The Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar may in addition elect to commence an interpleader
action or seek other judicial relief or orders as the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar may
deem necessary. Notwithstanding anything contained herein to the contrary, none
of the Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall be required to take any action that it reasonably
believes to be contrary to law or to the terms of this Agreement, or which it
reasonably believes would subject it or any of its officers, employees or
directors to liability.
     Section 10.10 Resignation of Collateral Agent, the Securities Intermediary,
the Custodial Agent and Securities Registrar.
          Subject to the appointment and acceptance of a successor Collateral
Agent, Securities Intermediary, Custodial Agent and Securities Registrar as
provided below:
Collateral Agreement

-26-



--------------------------------------------------------------------------------



 



     (i) the Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar may resign at any time by giving notice thereof to
the Company and the Property Trustee;
     (ii) the Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar may be removed at any time by the Company; and
     (iii) if the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar fails to perform any of its material
obligations hereunder in any material respect for a period of not less than
20 days after receiving written notice of such failure by the Property Trustee
and such failure shall be continuing, the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar may be removed by
the Property Trustee or the Administrative Trustees;
provided that any Person at any time acting as Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar may not resign or be
removed in any one of those capacities without the consent of each party to this
Collateral Agreement unless it resigns or is removed in all such capacities in
which it is then acting. The Property Trustee shall promptly notify the Company
of any removal of the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar pursuant to clause (iii) of this
Section 10.10. Upon any such resignation or removal, the Company shall have the
right to appoint a successor Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar, as the case may be, which shall not be
an Affiliate of the Trust. If no successor Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Collateral Agent’s, Securities Intermediary’s, Custodial Agent’s or
Securities Registrar’s giving of notice of resignation or the Company’s or the
Property Trustee’s giving notice of such removal, then the retiring or removed
Collateral Agent, Securities Intermediary, Custodial Agent or Securities
Registrar may petition any court of competent jurisdiction, at the expense of
the Company, for the appointment of a successor Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar. The Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar shall
each be a bank or a national banking association which has an office (or an
agency office) in New York City with a combined capital and surplus of at least
$50,000,000. Upon the acceptance of any appointment as Collateral Agent,
Securities Intermediary, Custodial Agent or Securities Registrar hereunder by a
successor Collateral Agent, Securities Intermediary, Custodial Agent or
Securities Registrar, as the case may be, such successor Collateral Agent,
Securities Intermediary, Custodial Agent or Securities Registrar, as the case
may be, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar, as the case may be, and
the retiring Collateral Agent, Securities Intermediary, Custodial Agent or
Securities Registrar, as the case may be, shall take all appropriate action,
subject to payment of any amounts then due and payable to it hereunder, to
transfer any money and property held by it hereunder (including the Collateral)
to such successor. The retiring Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar shall, upon such succession, be
discharged from its duties and obligations as Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar hereunder. After any
retiring Collateral Agent’s, Securities Intermediary’s, Custodial Agent’s or
Securities Registrar’s resignation or removal hereunder as Collateral Agent,
Securities Intermediary, Custodial Agent or Securities Registrar, the provisions
of this Article X shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Collateral
Agent, Securities Intermediary, Custodial Agent or Securities Registrar. Any
resignation or removal of the Collateral
Collateral Agreement

-27-



--------------------------------------------------------------------------------



 



Agent, Custodial Agent or Securities Registrar hereunder, at a time when such
Person is acting as the Collateral Agent, Securities Intermediary, Custodial
Agent or Securities Registrar, shall be deemed for all purposes of this
Agreement as the simultaneous resignation or removal of the Collateral Agent,
Securities Registrar or Custodial Agent, as the case may be.
     Section 10.11 Right to Appoint Agent or Advisor.
          The Collateral Agent shall have the right to appoint agents or
advisors in connection with any of its duties hereunder, and the Collateral
Agent shall not be liable for any action taken, suffered or omitted by, or in
reliance upon the advice of, such agents or advisors selected in good faith. The
appointment of agents (which, for the purpose of this sentence, excludes legal
counsel) pursuant to this Section 10.11 shall be subject to prior written
consent of the Company, which consent shall not be unreasonably withheld.
     Section 10.12 Survival.
          The provisions of this Article X and Section 12.06 shall survive
termination of this Agreement and the resignation or removal of the Collateral
Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar.
     Section 10.13 Exculpation.
          Anything contained in this Agreement to the contrary notwithstanding,
in no event shall the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar or their officers, directors,
employees or agents be liable under this Agreement for indirect, special,
punitive, or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, whether or not the likelihood of such loss or
damage was known to the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar, or any of them and regardless of
the form of action.
     Section 10.14 Statements and Confirmations.
          The Securities Intermediary will, as soon as reasonably practicable
after receipt of same, send copies of all statements, confirmations and other
correspondence concerning the Collateral Account and any financial assets
credited thereto simultaneously to each of the Property Trustee and the
Collateral Agent at their addresses for notices under this Agreement. The
Custodial Agent will, as soon as reasonably practicable after receipt of same,
send copies of all statements, confirmations and other correspondence concerning
the Custody Account and any financial assets credited thereto to the Property
Trustee at its address for notices under this Agreement.
     Section 10.15 Tax Allocations.
          The Administrative Trustees shall report all items of income, gain,
expense and loss recognized in the Collateral Account and the Custody Account,
to the extent such reporting is required by law, to the Internal Revenue Service
authorities in the manner required by law. None of the Securities Intermediary,
the Collateral Agent, the Custodial Agent, the Securities Registrar or the
Property Trustee shall have any tax reporting duties hereunder.
Collateral Agreement

-28-



--------------------------------------------------------------------------------



 



ARTICLE XI
Amendment
     Section 11.01 Amendment.
          The Company, when duly authorized by resolution of its Board of
Directors, the Collateral Agent, the Securities Intermediary, the Custodial
Agent, the Securities Registrar and the Property Trustee on behalf of the Trust,
at any time and from time to time, may amend this Agreement by a written
instrument, in form satisfactory to the Company, the Collateral Agent, the
Securities Intermediary, the Custodial Agent, the Securities Registrar and the
Property Trustee, as provided under Section 6.1(c) of the Trust Agreement.
Notwithstanding the foregoing, any amendment to the forms of ITS certificates
attached as exhibits hereto shall be effective upon written notice thereof from
the Company without the consent of the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar setting forth the
revised form or forms and confirming that such revised form or forms have been
duly adopted in accordance with the Trust Agreement; provided that no such
amendment that adversely affects the rights, duties or immunities of the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall be effective against such adversely affected party
without its consent.
     Section 11.02 Execution of Amendments.
          In executing any amendment permitted by this Article XI, the
Collateral Agent, the Securities Intermediary, the Custodial Agent, the
Securities Registrar and the Property Trustee shall be entitled to receive and
(subject to Section 8.3 of the Trust Agreement with respect to the Property
Trustee) shall be fully authorized and protected in relying upon, an Opinion of
Counsel and an Officers’ Certificate of the Company to the effect that all of
the requirements of Section 6.1(c) of the Trust Agreement in respect of such
amendment have been met and/or satisfied. The Collateral Agent, the Securities
Intermediary, the Custodial Agent, the Securities Registrar and the Property
Trustee may, but shall not be obligated to, enter into any such amendment which
affects their own respective rights, duties or immunities under this Agreement
or otherwise.
ARTICLE XII
Miscellaneous
     Section 12.01 No Waiver.
          No failure on the part of the Company, the Collateral Agent, the
Securities Intermediary, the Custodial Agent, the Securities Registrar or any of
their respective agents to exercise, and no course of dealing with respect to,
and no delay in exercising, any right, power or remedy hereunder shall operate a
waiver thereof; nor shall any single or partial exercise by the Company, the
Securities Intermediary, the Collateral Agent, the Custodial Agent, the
Securities Registrar or any of their respective agents of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein are cumulative and are
not exclusive of any remedies provided by law.
Collateral Agreement

-29-



--------------------------------------------------------------------------------



 



     Section 12.02 Governing Law; Submission to Jurisdiction; Waiver of Trial by
Jury.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of New York. The Company, the Collateral Agent, the
Securities Intermediary, the Custodial Agent, the Securities Registrar and the
Trust hereby submit to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and the courts of the State
of New York (in each case sitting in New York County) for the purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Company, the Collateral Agent, the
Securities Intermediary, the Custodial Agent, the Securities Registrar and the
Trust irrevocably waive, to the fullest extent permitted by applicable law, any
objection that they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 12.03 Notices.
          All notices, requests, consents and other communications provided for
herein (including, without limitation, any modifications of, or waivers or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telecopy) delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages hereof or,
as to any party, at such other address as shall be designated by such party in a
notice to the other parties. Except as otherwise provided in this Agreement, all
such communications shall be deemed to have been duly given when transmitted by
telecopy or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.
     Section 12.04 Successors and Assigns.
          This Agreement shall be binding upon and inure to the benefit of the
respective successors of the Company, the Collateral Agent, the Custodial Agent,
the Securities Intermediary, the Securities Registrar and the Trust.
          Nothing in this Agreement, express or implied, shall give any Person,
other than the parties hereto and their permitted successors, any benefit or any
legal or equitable right, remedy or claim under this Agreement.
     Section 12.05 Severability.
          If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to give effect to the intentions of the
parties hereto as nearly as may be possible and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.
Collateral Agreement

-30-



--------------------------------------------------------------------------------



 



     Section 12.06 Expenses, Etc.
          The Company agrees to reimburse the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar for:
     (a) all reasonable costs and expenses of the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar
(including, without limitation, the reasonable fees and expenses of counsel to
the Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar), in connection with (i) the negotiation, preparation,
execution and delivery or performance of this Agreement and (ii) any
modification, supplement or waiver of any of the terms of this Agreement;
     (b) all reasonable costs and expenses of the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar
(including, without limitation, the reasonable fees and expenses of counsel) in
connection with (i) any enforcement or proceedings resulting or incurred in
connection with causing the Trust or the Property Trustee to satisfy its
obligations under the Stock Purchase Contracts or the Stock Purchase Contract
Agreement and (ii) the enforcement of this Section 12.06;
     (c) all transfer, stamp, documentary or other similar taxes, assessments or
charges levied by any governmental or revenue authority in respect of this
Agreement or any other document referred to herein and all costs, expenses,
taxes, assessments and, subject to Section 10.01(b) and the last sentence of
Section 10.01, other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated
hereby;
     (d) all reasonable fees and expenses of any agent or advisor appointed by
the Collateral Agent and (except in the case of legal counsel) consented to by
the Company under Section 10.11; and
     (e) any other out-of-pocket costs and expenses reasonably incurred by the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar in connection with the performance of their duties
hereunder.
     Section 12.07 Security Interest Absolute.
          All rights of the Collateral Agent and security interests hereunder,
and all obligations of the Trust from time to time hereunder, shall be absolute
and unconditional irrespective of:
     (a) any lack of validity or enforceability of any provision of the Stock
Purchase Contracts or any other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or any other
term of, or any increase in the amount of, all or any of the Obligations under
the Stock Purchase Contracts, or any other amendment or waiver of any term of,
or any consent to any departure from any requirement of, the Stock Purchase
Contract Agreement or any Stock Purchase Contract or any other agreement or
instrument relating thereto; or
     (c) any other circumstance which might otherwise constitute a defense
available to, or discharge of, a borrower, a guarantor or a pledgor.
Collateral Agreement

-31-



--------------------------------------------------------------------------------



 



     Section 12.08 Notice of Termination Event.
          Upon the occurrence of a Termination Event, the Company shall deliver
written notice to the Property Trustee, the Collateral Agent, the Custodial
Agent and the Securities Registrar. Upon the written request of the Collateral
Agent or the Securities Registrar, the Company shall inform such party whether
or not a Termination Event has occurred.
     Section 12.09 Incorporation by Reference.
          In connection with its execution and performance hereunder the
Property Trustee is entitled to all rights, privileges, protections, immunities,
benefits and indemnities provided to it under the Trust Agreement.
     Section 12.10 No Recourse.
          It is expressly understood and agreed by the parties hereto that
(a) this Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as Property Trustee of the Trust, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, warranties, covenants, undertakings and agreements herein made
on the part of the Trust is made and intended not as personal representations,
warranties, covenants, undertakings and agreements by Wilmington Trust Company
but is made and intended for the purpose of binding only the Trust, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Agreement or any other related documents.
* * * *
          This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
Collateral Agreement

-32-



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                  U.S. Bancorp   USB Capital IX
 
                By:       By:   Wilmington Trust Company, not in its            
individual capacity but solely as Property     /s/ Kenneth D. Nelson      
Trustee
 
               
 
  Name: Kenneth D. Nelson            
 
  Title: Senior Vice President       By:   /s/ Patricia A. Evans
 
               
 
              Name: Patricia A. Evans
 
              Title: Vice President
 
                Address for Notices:   Address for Notices:
 
                U.S. Bancorp   Wilmington Trust Company, 800 Nicollet Mall  
    as Property Trustee of Minneapolis, Minnesota 55402       USB Capital IX
Attention: Treasury Department   Rodney Square North Facsimile: (612) 303-1338  
1100 North Market Street         Wilmington, Delaware 19890-1600        
Attention: Corporate Trust Administration         Facsimile: (302) 636-4140
 
                U.S. Bank National Association,            
 
  as Collateral Agent, Securities            
 
  Intermediary, Custodial Agent and            
 
  Securities Registrar            
 
               
By:
  /s/ Beverly A. Freeney            
 
               
 
  Name: Beverly A. Freeney            
 
  Title: Vice President            
 
                Address for Notices:             100 Wall Street, 16th Floor    
        New York, New York 10005             Attention: Beverly A. Freeney      
      Facsimile: (212) 509-3384            

Collateral Agreement

-33-



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF NORMAL ITS CERTIFICATE
     {For inclusion in Global Certificates only – THIS CERTIFICATE IS A GLOBAL
CERTIFICATE WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED TO
AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE “DEPOSITARY”)
OR ITS NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES REGISTERED IN
THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT AND NO TRANSFER OF THIS
CERTIFICATE (OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN
LIMITED CIRCUMSTANCES.
          UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

     
No.                                         
  Number of Normal ITS:                                         
 
  CUSIP No.                                         

USB Capital IX
Normal ITS
          This Normal ITS Certificate certifies that [  ]  is the registered
Holder of the number of Normal ITS set forth above {for inclusion in Global
Certificates only - or such other number of Normal ITS reflected in the Schedule
of Increases and Decreases in the Global Certificate attached hereto}. Each
Normal ITS represents a beneficial interest in USB Capital IX (the “Trust”),
having a Liquidation Amount of $1,000. The Normal ITS are transferable on the
books and records of the Trust, in person or by a duly authorized attorney, upon
surrender of this certificate duly endorsed and in proper form for transfer as
provided in Section 5.4 of the Trust Agreement (as defined below). The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Normal ITS are set forth in, and this certificate and the
Normal ITS represented hereby are issued and shall in all respects be subject to
the terms and provisions of the Amended and Restated Trust Agreement of the
Trust, dated as of March 17, 2006, as the same may be amended and restated from
time to time (the “Trust Agreement”), including the designation of the terms of
the Normal ITS as set forth therein. The Holder is entitled to the benefits of
the Guarantee Agreement entered into by the Depositor and Wilmington Trust
Company, as Guarantee Trustee, dated as of March 17, 2006 (the “Guarantee
Agreement”). All capitalized terms used herein that are defined in the Trust
Agreement have the meaning set forth therein.
Collateral Agreement

A-1



--------------------------------------------------------------------------------



 



          Section 5.13(b) of the Trust Agreement provides for the procedures
pursuant to which Holders of Normal ITS may exchange Normal ITS and Qualifying
Treasury Securities for Stripped ITS and Capital ITS and Section 5.14(d) of the
Trust Agreement provides for the procedures pursuant to which Holders of Normal
ITS may elect to exchange Normal ITS and Qualifying Treasury Securities for
Stripped ITS and Capital ITS in the event a Remarketing is Successful. The forms
of Stripping Notice and Request and Notice of Contingent Exchange Election
required to be delivered in connection therewith are printed on the reverse
hereof.
          A copy of each of the Trust Agreement and the Guarantee Agreement is
available for inspection at the offices of the Property Trustee.
          Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereof.
          IN WITNESS WHEREOF, the Trust acting through one of its Administrative
Trustees has executed this Normal ITS Certificate.

     
 
   
 
  USB CAPITAL IX, acting through one of its
 
  Administrative Trustees
 
   
 
  By:
 
 
 
 
     Name:
Date:
   

Collateral Agreement

A-2



--------------------------------------------------------------------------------



 



ABBREVIATIONS
          The following abbreviations, when used in the inscription on the face
of this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

         
TEN COM:
  as tenants in common    
 
       
UNIF GIFT MIN ACT:
                                           Custodian  
                                         (cust)(minor) Under
 
  Uniform Gifts to Minors Act of                                           
 
       
TENANT:
  as tenants by the entireties    
 
       
JT TEN:
  as joint tenants with right of survivors   hip and not as tenants in common

Additional abbreviations may also be used though not in the above list.
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto
(Please insert Social Security or Taxpayer I.D.
or other Identifying Number of Assignee)
(Please print or type name and address including Postal Zip Code of Assignee)
the within Normal ITS Certificates and all rights thereunder, hereby irrevocably
constituting and appointing attorney _________, to transfer said Normal ITS
Certificates on the books of U.S. Bancorp, with full power of substitution in
the premises.

     
Dated:
  Signature
 
  NOTICE: The signature to this assignment must
 
  correspond with the name as it appears upon the
 
  face of the within Normal ITS Certificates in every particular,
 
  without alteration or enlargement or any change whatsoever.
Signature Guarantee:
   

Collateral Agreement

A-3



--------------------------------------------------------------------------------



 



FORM OF STRIPPING NOTICE AND REQUEST
U.S. Bank National Association,
    as Collateral Agent and Securities Registrar
100 Wall Street, 16th Floor
New York, New York 10005
          Re:        Normal ITS of USB Capital IX
          The undersigned Holder hereby notifies you pursuant to Section 5.13(b)
of the Amended and Restated Trust Agreement, dated as of March 17, 2006, of USB
Capital IX (the “Trust Agreement”), among U.S. Bancorp, as Depositor, Wilmington
Trust Company, as Property Trustee, Wilmington Trust Company, as Delaware
Trustee, the Administrative Trustees (as named therein) and the several Holders
of the Trust Securities, and Section 6.02 of the Collateral Agreement, that the
Holder:
     (i) is depositing the appropriate Qualifying Treasury Securities with U.S.
Bank National Association, as Collateral Agent, for deposit in the Collateral
Account,
     (ii) is transferring the related Normal ITS to the Securities Registrar in
connection with an Exchange of such Normal ITS and Qualifying Treasury
Securities for a Like Amount of Stripped ITS and Capital ITS, and
     (iii) hereby requests the delivery to the Holder of such Stripped ITS and
Capital ITS.
          All capitalized terms used herein that are defined in the Trust
Agreement have the meaning set forth therein. The undersigned Holder has paid
all applicable fees and expenses relating to such Exchange.

     
Date:
   
 
  Signature Guarantee:
Please print name and address of
   
Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer Identification
 
  Number, if any
 
   
Address
   

Collateral Agreement

A-4



--------------------------------------------------------------------------------



 



FORM OF NOTICE OF CONTINGENT EXCHANGE ELECTION
U.S. Bank National Association,
   as Collateral Agent and Securities Registrar
100 Wall Street, 16th Floor
New York, New York 10005
          Re:        Normal ITS of USB Capital IX
          The undersigned Holder hereby notifies you pursuant to Section 5.14(d)
of the Amended and Restated Trust Agreement, dated as of March 17, 2006, of USB
Capital IX (the “Trust Agreement”), among U.S. Bancorp, as Depositor, Wilmington
Trust Company, as Property Trustee, Wilmington Trust Company, as Delaware
Trustee, the Administrative Trustees (as named therein) and the several Holders
of the Trust Securities, and Section 8.02 of the Collateral Agreement, that the
Holder:
     (i) is depositing the appropriate Qualifying Treasury Securities with U.S.
Bank National Association, as Collateral Agent, for deposit in the Collateral
Account,
     (ii) is transferring the related Normal ITS to the Securities Registrar in
connection with a Contingent Exchange Election of such Normal ITS and Qualifying
Treasury Securities for a Like Amount of Stripped ITS and Capital ITS, and
     (iii) hereby requests the delivery to the Holder of such Stripped ITS and
Capital ITS if the upcoming Remarketing is Successful, it being understood that
if such Remarketing is not Successful, this Notice shall be disregarded and the
Collateral Agent shall return such Qualifying Treasury Securities to the Holder
promptly after the Remarketing.
          All capitalized terms used herein that are defined in the Trust
Agreement have the meaning set forth therein. The undersigned Holder has paid
all applicable fees and expenses relating to such Contingent Exchange Election.

     
Date:
   
 
  Signature Guarantee:
Please print name and address of
   
Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer Identification Number, if any
 
   
Address
   

Collateral Agreement

A-5



--------------------------------------------------------------------------------



 




{TO BE ATTACHED TO GLOBAL CERTIFICATES}
SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE
The following increases or decreases in this Global Certificate have been made:

      Amount of increase in   Amount of decrease in     Number of Normal ITS    
  Number of Normal ITS   Number of Normal ITS     evidenced by this Global    
Signature of authorized evidenced by this   evidenced by this Global    
Certificate following such     signatory of Securities Global Certificate  
Certificate     decrease or increase     Registrar

Collateral Agreement

A-6



--------------------------------------------------------------------------------



 




Exhibit B
FORM OF STRIPPED ITS CERTIFICATE
          {For inclusion in Global Certificates only – THIS CERTIFICATE IS A
GLOBAL CERTIFICATE WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE
“DEPOSITARY”) OR ITS NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT AND NO TRANSFER OF
THIS CERTIFICATE (OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN
LIMITED CIRCUMSTANCES.
          UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

     
No.                     
  Number of Stripped ITS:                     
 
                        CUSIP No.                    
 
   

USB Capital IX
Stripped ITS
          This Stripped ITS Certificate certifies that {        } is the
registered Holder of the number of Stripped ITS set forth above {for inclusion
in Global Certificates only - or such other number of Stripped ITS reflected in
the Schedule of Increases and Decreases in the Global Certificate attached
hereto}. Each Stripped ITS represents a beneficial interest in USB Capital IX
(the “Trust”), having a Liquidation Amount of $1,000. The Stripped ITS are
transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer as provided in Section 5.4 of the Trust Agreement (as
defined below). The designations, rights, privileges, restrictions, preferences
and other terms and provisions of the Stripped ITS are set forth in, and this
certificate and the Stripped ITS represented hereby are issued and shall in all
respects be subject to the terms and provisions of the Amended and Restated
Trust Agreement of the Trust, dated as of March 17, 2006, as the same may be
amended and restated from time to time (the “Trust Agreement”), including the
designation of the terms of the Stripped ITS as set forth therein. The Holder is
entitled to the benefits of the Guarantee Agreement entered into by the
Depositor and Wilmington Trust Company, as Guarantee Trustee, dated as of
March 17, 2006 (the “Guarantee Agreement”). All capitalized terms used herein
that are defined in the Trust Agreement have the meaning set forth therein.

B-1



--------------------------------------------------------------------------------



 



          Section 5.13(d) of the Trust Agreement provides for the procedures
pursuant to which Holders of Capital ITS and Stripped ITS may exchange them for
Normal ITS and Qualifying Treasury Securities. The form of Recombination Notice
required to be delivered in connection therewith is printed on the reverse
hereof.
          A copy of each of the Trust Agreement and the Guarantee Agreement is
available for inspection at the offices of the Property Trustee.
          Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereof.
          IN WITNESS WHEREOF, the Trust acting through one of its Administrative
Trustees has executed this Stripped ITS Certificate.

                  USB CAPITAL IX, acting through one of its
 
      Administrative Trustees    
 
           
 
  By:        
 
     
 
Name:    
 
           
Date:
           

Collateral Agreement

B-2



--------------------------------------------------------------------------------



 



ABBREVIATIONS
          The following abbreviations, when used in the inscription on the face
of this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

     
TEN COM:
  as tenants in common
 
   
UNIF GIFT MIN ACT:
                      
                    Custodian                                        (cust)(minor)
Under Uniform Gifts to Minors Act of                                        
 
   
TENANT:
  as tenants by the entireties
 
   
JT TEN:
  as joint tenants with right of survivorship and not as tenants in common

          FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
(Please insert Social Security or Taxpayer I.D.
or other Identifying Number of Assignee)
(Please print or type name and address including Postal Zip Code of Assignee)
the within Stripped ITS Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney
                                        ,to transfer said Stripped ITS
Certificates on the books of U.S. Bancorp, with full power of substitution in
the premises.

     
Dated:
  Signature
 
  NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Stripped ITS Certificates in every
particular, without alteration or enlargement or any change whatsoever.
 
   
Signature Guarantee:
   

Collateral Agreement

B-3



--------------------------------------------------------------------------------



 



FORM OF RECOMBINATION NOTICE AND REQUEST
U.S. Bank National Association,
   as Collateral Agent and Securities Registrar
100 Wall Street, 16th Floor
New York, New York 10005
          Re:       Stripped ITS and Capital ITS of USB Capital IX
          The undersigned Holder hereby notifies you pursuant to Section 5.13(d)
of the Amended and Restated Trust Agreement, dated as of March 17, 2006, of USB
Capital IX (the “Trust Agreement”), among U.S. Bancorp, as Depositor, Wilmington
Trust Company, as Property Trustee, Wilmington Trust Company, as Delaware
Trustee, the Administrative Trustees (as named therein) and the several Holders
of the Trust Securities, and Section 6.03 of the Collateral Agreement, that the
Holder:
    (i) is transferring $                                        Liquidation
Amount of Stripped ITS and Capital ITS in connection with an Exchange of such
Stripped ITS and Capital ITS for a Like Amount of Normal ITS and Qualifying
Treasury Securities,
    (ii) hereby requests the Collateral Agent to release from the Pledge and
deliver to the Holder Pledged Treasury Securities in a principal amount equal to
such Liquidation Amount, and
    (iii) hereby requests the delivery to the Holder of such Normal ITS of a
Like Amount.
               All capitalized terms used herein that are defined in the Trust
Agreement have the meaning set forth therein. The undersigned Holder has paid
all applicable fees and expenses relating to such Exchange.

     
Date:
   
 
  Signature Guarantee:
Please print name and address of Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer Identification Number, if any
 
   
Address
   

Collateral Agreement

B-4



--------------------------------------------------------------------------------



 



{TO BE ATTACHED TO GLOBAL CERTIFICATES}
SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE
The following increases or decreases in this Global Certificate have been made:

              Amount of increase in   Amount of decrease in   Number of Stripped
ITS     Number of Stripped ITS   Number of Stripped ITS   evidenced by this
Global   Signature of authorized evidenced by this   evidenced by this Global  
Certificate following such   signatory of Securities Global Certificate  
Certificate   decrease or increase   Registrar
 
           

Collateral Agreement

B-5



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF CAPITAL ITS CERTIFICATE
          {For inclusion in Global Certificates only – THIS CERTIFICATE IS A
GLOBAL CERTIFICATE WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE
“DEPOSITARY”) OR ITS NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT AND NO TRANSFER OF
THIS CERTIFICATE (OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN
LIMITED CIRCUMSTANCES.
          UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

         
No.                     
  Number of Capital ITS:                     
 
                        CUSIP No.                    

USB Capital IX
Capital ITS
          This Capital ITS Certificate certifies that
{                                        } is the registered Holder of the
number of Capital ITS set forth above {for inclusion in Global Certificates only
- or such other number of Capital ITS reflected in the Schedule of Increases and
Decreases in the Global Certificate attached hereto}. Each Capital ITS
represents a beneficial interest in USB Capital IX (the “Trust”), having a
Liquidation Amount of $1,000. The Capital ITS are transferable on the books and
records of the Trust, in person or by a duly authorized attorney, upon surrender
of this certificate duly endorsed and in proper form for transfer as provided in
Section 5.4 of the Trust Agreement (as defined below). The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Capital ITS are set forth in, and this certificate and the Capital ITS
represented hereby are issued and shall in all respects be subject to the terms
and provisions of the Amended and Restated Trust Agreement of the Trust, dated
as of March 17, 2006, as the same may be amended and restated from time to time
(the “Trust Agreement”), including the designation of the terms of the Capital
ITS as set forth therein. The Holder is entitled to the benefits of the
Guarantee Agreement entered into by the Depositor and Wilmington Trust Company,
as Guarantee Trustee, dated as of March 17, 2006 (the “Guarantee Agreement”).
All capitalized terms used herein that are defined in the Trust Agreement have
the meaning set forth therein.
Collateral Agreement

C-1



--------------------------------------------------------------------------------



 



          Section 5.13(d) of the Trust Agreement provides for the procedures
pursuant to which Holders of Capital ITS and Stripped ITS may exchange them for
Normal ITS and Qualifying Treasury Securities and Section 5.14(f) of the Trust
Agreement provides for the procedures pursuant to which Holders of Capital ITS
may elect to dispose of Capital ITS in the event a Remarketing is Successful.
The forms of Recombination Notice and Request and Notice of Contingent
Disposition Election required to be delivered in connection therewith are
printed on the reverse hereof.
          A copy of each of the Trust Agreement and the Guarantee Agreement is
available for inspection at the offices of the Property Trustee.
          Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereof.
          IN WITNESS WHEREOF, the Trust acting through one of its Administrative
Trustees has executed this Capital ITS Certificate.

                  USB CAPITAL IX, acting through one of its
 
      Administrative Trustees    
 
           
 
  By:        
 
     
 
Name:    
 
           
Date:
           

Collateral Agreement

C-2



--------------------------------------------------------------------------------



 



ABBREVIATIONS
          The following abbreviations, when used in the inscription on the face
of this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

     
TEN COM:
  as tenants in common
 
   
UNIF GIFT MIN ACT:
                                           Custodian
                                         (cust)(minor) Under Uniform Gifts to
Minors Act of                                         
                                        
                                        
 
   
TENANT:
  as tenants by the entireties
 
   
JT TEN:
  as joint tenants with right of survivorship and not as tenants in common

          Additional abbreviations may also be used though not in the above
list.
          FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
(Please insert Social Security or Taxpayer I.D.
or other Identifying Number of Assignee)
(Please print or type name and address including Postal Zip Code of Assignee)
the within Capital ITS Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney
                                         to transfer said Capital ITS
Certificates on the books of U.S. Bancorp, with full power of substitution in
the premises.

     
Dated:
  Signature
 
  NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Capital ITS Certificates in every
particular, without alteration or enlargement or any change whatsoever.

Collateral Agreement

C-3



--------------------------------------------------------------------------------



 



FORM OF RECOMBINATION NOTICE AND REQUEST
U.S. Bank National Association
   as Collateral Agent and Securities Registrar
100 Wall Street, 16th Floor
New York, New York 10005
          Re:       Stripped ITS and Capital ITS USB Capital IX
          The undersigned Holder hereby notifies you pursuant to Section 5.13(d)
of the Amended and Restated Trust Agreement, dated as of March 17, 2006, of USB
Capital IX (the “Trust Agreement”), among U.S. Bancorp, as Depositor, Wilmington
Trust Company, as Property Trustee, Wilmington Trust Company, as Delaware
Trustee, the Administrative Trustees (as named therein) and the several Holders
of the Trust Securities, and Section 6.03(a) of the Collateral Agreement that
the Holder:
          (i) is transferring $                                        
Liquidation Amount of Stripped ITS and Capital ITS in connection with an
Exchange of such Stripped ITS and Capital ITS for a Like Amount of Normal ITS
and Qualifying Treasury Securities,
          (ii) hereby requests the Collateral Agent to release from the Pledge
and deliver to the Holder Pledged Treasury Securities in a principal amount
equal to such Liquidation Amount, and
          (iii) hereby requests the delivery to the Holder of such Normal ITS of
a Like Amount.
          All capitalized terms used herein that are defined in the Trust
Agreement have the meaning set forth therein. The undersigned Holder has paid
all applicable fees and expenses relating to such Exchange.

     
Date:
   
 
  Signature Guarantee:
Please print name and address of Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer Identification Number, if any
 
   
Address
   

Collateral Agreement

C-4



--------------------------------------------------------------------------------



 



FORM OF NOTICE OF CONTINGENT DISPOSITION ELECTION
U.S. Bank National Association
   as Collateral Agent and Securities Registrar
100 Wall Street, 16th Floor
New York, New York 10005
          Re:       Normal ITS of USB Capital IX
          The undersigned Holder hereby notifies you pursuant to Section 5.14(f)
of the Amended and Restated Trust Agreement, dated as of March 17, 2006, of USB
Capital IX (the “Trust Agreement”), among U.S. Bancorp, as Depositor, Wilmington
Trust Company, as Property Trustee, Wilmington Trust Company, as Delaware
Trustee, the Administrative Trustees (as named therein) and the several Holders
of the Trust Securities, and Section 8.03 of the Collateral Agreement, that the
Holder:
          (i) is transferring                      Capital ITS to the Securities
Registrar, and
          (ii) hereby requests the payment to the Holder, if the upcoming
Remarketing is Successful, of an amount in cash for each such Capital ITS equal
to the proceeds of the sale of $1,000 principal amount of Notes, it being
understood that if such Remarketing is not Successful, this Notice shall be
disregarded.
          All capitalized terms used herein that are defined in the Trust
Agreement have the meaning set forth therein. The undersigned Holder has paid
all applicable fees and expenses relating to such Contingent Exchange Election.

     
Date:
   
 
  Signature Guarantee:
Please print name and address of Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer Identification Number, if any
 
   
Address
   

Collateral Agreement

C-5



--------------------------------------------------------------------------------



 



{TO BE ATTACHED TO GLOBAL CERTIFICATES}
SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE
The following increases or decreases in this Global Certificate have been made:

              Amount of increase in   Amount of decrease in   Number of Capital
ITS     Number of Capital ITS   Number of Capital ITS   evidenced by this Global
  Signature of authorized evidenced by this   evidenced by this Global  
Certificate following such   signatory of Securities Global Certificate  
Certificate   decrease or increase   Registrar
 
           

Collateral Agreement

C-6



--------------------------------------------------------------------------------



 



Schedule I
Reference Dealers
U.S. Bank National Association
Goldman Sachs & Co.
Lehman Brothers
Citigroup
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Schedule II
Contact Persons for Confirmation

      Name   Phone Number
Kenneth D. Nelson
  (612) 303-4159

Collateral Agreement

 